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`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a8KFKF1J8I FJFKF6RR= M1JK8JL8L KE6K KE8 H6I6O8LFM7 N8I8 HI1Q87P7F1J6R 8OHR1=8872  )E8 .8VF1J6R !FI8MK1I 6VI88L NFKE KE8 "OHR1=8I KE6K KE8 H6I6O8LFM7 6I8 K8MEJFM6R 8OHR1=8872  '1 H6IK= I8^G87K8L I8PWF8N 1Q KEF7 QFJLFJV2IG6I= >]? :550? KE8 -16IL VI6JK8L KE8 "OHR1=8IS7 I8^G87K Q1I I8WF8N2 B8 E6W8 M6I8QGRR= M1J7FL8I8L KE8 8JKFI8 I8M1IL? FJMRGLPFJV KE8 UIF8Q7 1J I8WF8N 6JL KE8 6OFMG7 UIF8Q FJ 7GHH1IK 1Q KE8 a8KFKF1J8I2  #1JKI6I= K1 KE8 .8VF1J6R !FI8MK1I? N8 QFJL? Q1I KE8 I8671J7 78K Q1IKE U8R1N? KE6K 6 GJFK RFOFK8L K1 H6I6O8LFM7 F7 J1K 6HHI1HIF6K82  +MM1ILFJVR=? N8 I8W8I78 KE8 .8VF1J6R !FI8MK1IS7 L8MF7F1J 6JL LF7OF77 KE8 H8KFKF1J2$2-+#bc.&D'!)E8 "OHR1=8I 1H8I6K87 6 M1OHI8E8J7FW8 I8VF1J6R O8LFM6R 7=7K8O2  )E8 7=7K8O FJMRGL87d Q1GI6MGK8PM6I8 E17HFK6R7 FJ <6IRK1J? A11IE887? -8IRFJ? 6JL <K2 *1RR=? '8NX8I78=e 6 J1J6MGK8 M6I8 E17HFK6R FJ #6OL8Je 6 <1PUFR8 $JK8J7FW8 #6I8 DJFK Y<$#DZ? FJMRGLFJV KE8 H6I6PO8LFM LFWF7F1J 6K F77G8 E8I8? KE8 <8LFM6R #1OO6JL Y<8LM1OZ? 6JL 6J 68I1PO8LFM6R GJFK M6RR8L %1GKE %K6Ie 6 QI88P7K6JLFJV 7GIV8I= Q6MFRFK= 6K KE8 A11IE887 *17HFK6R M6OHG7e 6J 6OUGR6K1I= 78IWFM87 M8JK8I FJ <K2 *1RR=e 6 M6ILF6M H8IQ1IO6JM8 M8JK8I 1J KE8 <6IRK1J *17HFK6R M6OHG7e 6 Q6OFR= E86RKE M8JK8I 6JL 6 M8JK8I Q1I E86RKE 6JL QFKJ877 J86I KE8A11IE887 *17HFK6R M6OHG7e 6 N1O8JS7 M8JK8I FJ KE8 Q6OFR= E86RKE M8JK8I UGFRLFJVe 6JL 6 E1O8 E86RKE 78IWFM87 GJFK2  +RR 1Q KE8 "OHR1=8IS7 >@5 H6I6O8LFM7 N1I[ FJ KE8 <$#D? NEFME F7 H6IK 1Q KE8 6OPUGR6K1I=78IWFM87 L8H6IKO8JK2  $J 6LLFKF1J K1 <$#D? KE6K L8H6IKO8JK FJMRGL87 KE8 #6OL8J *17HFK6R? KE8 E1O8 E86RKE 78IWFM87 GJFK? KE8 M6ILF6M H8IQ1IO6JM8 M8JK8I? KE8 7GIVFM6R M8JK8I? 6JL KE8 M8JK8I Q1I 1MMGH6KF1J6R E86RKE2  )E8 M1IH1I6K8 LFI8MK1I Q1I 8O8IV8JM= O8LFM6R 78IWFM87 FJ KE8 <$#D 1W8I7887 KE8 H6I6O8LFM7? KE8%1GKE %K6I 68I1PO8LFM6R GJFK? 6JL 78W8I6R 1KE8I HI1VI6O72  )E8I8 F7 6 O8LFM6R LFI8MK1I Q1I KE8 <$#D? 67 N8RR 67 KN1 677F7K6JK LFI8MK1I7 6JL 78W8I6R 7GH8IWF71I72   &J8 EGO6J I871GIM87 O6J6V8I F7 I87H1J7FUR8 Q1I KE8 6OUGR6K1I= 78IWFM87 VI1GH? FJMRGLFJV KE8 <$#D? 67 N8RR 67 KE8 -8IRFJ *17HFPK6R2  )E8 H6I6O8LFM LFWF7F1J F7 LFWFL8L U8KN88J -GIRFJVK1J 6JL #6OL8J #1GJKF872  "6ME M1GJK= E67 78W8I6R HR6K11J7 1Q U8KN88J >5 6JL >@ 8OHR1=887? 86ME NFKE 6 7GH8IWF71I2  )E8 HR6K11J7 6I8 H17FKF1J8L FJ W6IF1G7 R1M6KF1J7 KEI1GVEP1GK U1KE M1GJKF872  &J8 1Q KE8 7FT #6OL8J R1M6KF1J7 F7 6K KE8 #6OL8J *17HFK6R2  +RR I8O6FJFJV R1M6KF1J7 FJ U1KE M1GJKF87 YQFW8 R1M6KF1J7 FJ -GIRFJVK1J #1GJK=Z 6I8 6K QFI8 6JL 8O8IV8JM= 7^G6L 7K6KF1J72   )E878 R1M6KF1J7 I6JV8 QI1O U8KN88J > 6JL >5B>@ OFR87 QI1O KE8 J86I87K "OPHR1=8I E17HFK6R2  a6I6O8LFM7 I8VGR6IR= I1K6K8 KEI1GVE KE8 LFQQ8I8JK R1M6KF1J7 FJ KE8FI I87H8MKFW8 M1GJK=2  a6I6O8LFM7 6R71 I1K6K8 U8KN88J KE8 KN1 M1GJKF87 6JL O6= H8IO6PJ8JKR= KI6J7Q8I U8KN88J M1GJKF872   &Q KE8 >> R1M6KF1J7? ; 1H8I6K8 :0 E1GI7 6 L6=? 3 L6=7 6 N88[ Y:0f3Z? 6JL KN1 1H8I6K8 >] E1GI7 6 L6=2  <17K 1Q KE8 H6I6O8LFM7 N1I[ >:PE1GI 7EFQK7e 1J8 VI1GH N1I[7 6 4PE1GI 7EFQK2 A$.)D+ *"+,)*?$'#245@a6I6O8LFM7 6I8 LF7H6KME8L K1 KE8 7M8J8 U= ;>> 1H8I6PK1I72  a6I6O8LFM7 I87H1JL K1 8O8IV8JMF87 FJ <$#D W8EFPMR87 KE6K M1JK6FJ O17K 1Q KE8 8^GFHO8JK? O8LFM6KF1J7? 6JL 7GHHRF87 KE6K 8O8IV8JM= I11O H8I71JJ8R G78 NE8J KI86KPFJV H6KF8JK72  +K KE8 8O8IV8JM= 7M8J8? H6I6O8LFM7 677877 KE8 H6KF8JK 6JL HI1WFL8 6LW6JM8L RFQ8 7GHH1IK 78IWFM87 7FOFR6I K1 KE6K HI1WFL8L H6KF8JK7 FJ 8O8IV8JM= I11O72  a6I6O8LFM7 H8IQ1IO QGJMKF1J7 E6JLR8L U= 1KE8I 1Q KE8 "OHR1=8IS7 K8MEJFM6R 8OHR1=887? FJMRGLFJV 7K6IKFJV $A7? LI6NFJV UR11L? 6LOFJF7K8IFJV #a.? "bc7? 6JL O8LFM6PKF1J? 6JL GKFRFgFJV K8R8O8KI=2  a6I6O8LFM7 Q1RR1N 7K6JLFJV 1IL8I7 FJ HI1WFLFJV KI86KO8JK 6JL? FJ O17K FJ7K6JM87? M1JPK6MK <8LM1O? KE8 "OHR1=8IS7 M1OOGJFM6KF1J7 M8JK8I R1M6K8L NFKEFJ KE8 8O8IV8JM= I11O 6K KE8 A11IE887 *17PHFK6R2  <8LM1O F7 7K6QQ8L :0f3 U= 6 I8VF7K8I8L JGI78 Y.'Z 6JL 6J 8O8IV8JM= O8LFM6R K8MEJFMF6J Y"<)Z2  )E8 8O8IV8JM= I11OHE=7FMF6J? G7G6RR= KEI1GVE KE8 .'? W8IFQF87 KI86KO8JK U= KE8 H6I6O8LFM72  $J 71O8 FJ7K6JM87? KE8 HE=7FMF6J VFW87 LFI8MK 1IL8I7 K1 KE8 H6I6O8LFM2  +RPO17K E6RQ 1Q H6KF8JK7 788J U= KE8 <$#D H6I6O8LFM7 V1 K1 6 E17HFK6R? 6JL 0: H8IM8JK 1Q KE178 V1 K1 6J"OHR1=8I Q6MFRFK=2  )E8 H6I6O8LFM7 L1 J1K KI6J7H1IK KE8 H6KF8JK72  +OUGR6JM8 78IWFM87 1I 1KE8I 8O8IV8JM= KI6J7H1IK8I7? J1K H6IK 1Q KE8 "OHR1=8I? HI1WFL8 KE8 KI6J7H1IK6KF1J2  a6I6PO8LFM7 6MM1OH6J= H6KF8JK7 K1 KE8 8O8IV8JM= I11O? 1QK8J HI1WFLFJV M6I8 FJ KE8 6OUGR6JM8 KI6J7H1IKFJV KE8 H6KF8JK2  +K KE8 8O8IV8JM= I11O? KE8 H6I6O8LFM7 FJK8I6MK NFKE KE8 O8LFM6R 7K6QQ? FJMRGLFJV 1KE8I K8MEJFM6R 8OHR1=887? FJ KI6J7FKF1JFJV KE8 H6KF8JK2   )E8 %1GKE %K6I Y68I1PO8LFM6RZ GJFK 1H8I6K87 :0f3 6JL F7 R1M6K8L 6K 6 E6JV6I 1JKE8 A11IE887 *17HFK6R M6OHG72  )E8I8 6I8 >>B>: 8OHR1=887 677FVJ8L K1 %1GKE %K6I FJPMRGLFJV QRFVEK H6I6O8LFM7 6JL QRFVEK JGI7872  (1GI 1Q KE878 8OHR1=887 6I8 .'7 NE1 6I8 6R71 M8IKFQF8L 67? 6JL 71O8KFO87 N1I[ 67? QRFVEK H6I6O8LFM72  "6ME %1GKE %K6I QRFVEK F77K6QQ8L U= 6 QRFVEK H6I6O8LFM 6JL 6 QRFVEK JGI78? NE1 HI1WFL8 6LW6JM8L RFQ8 7GHH1IK 78IWFM87 6K KE8 7FK8 1Q 6J 6MMFL8JK? LGIFJV KI6J7H1IK YFJMRGLFJV U8KN88J E17HFPK6R7Z? 6JL 67 KE8 H6KF8JK F7 KI6J7Q8II8L QI1O KE8 E8RFM1HK8I K1 KE8 J8TK E86RKE M6I8 HI1WFL8I2  %1GKE %K6I H6I6O8LFM7 6JL .'7 6I8 FJ M1JK6MK NFKE <8LM1O2   %1GKE %K6I .'7 67 N8RR 67 %1GKE %K6I H6I6O8LFMf.'7 6I8 MGII8JKR= I8HI8P78JK8L FJ 6 7=7K8ONFL8/.' GJFK U= KE8 a8KFKF1J8I2a6I6O8LFM7 E6W8 U88J 677FVJ8L K1 N1I[ FJ KE8 "OPHR1=8IS7 8O8IV8JM= I11O7 1J 1MM67F1J NE8J HR6M8L 1J O1LFQF8L LGK=2   %FT H6I6O8LFM7 E6W8 U88J 71 677FVJ8L FJ KE8 H67K =86I? 6JL 71O8 H6I6O8LFM7 6R71 W1RGJK88I8L K1 E8RH 1GK FJ KE8 "OHR1=8IS7 8O8IV8JM= I11O7 LGIFJV KE8 L1MK1I7S 7KIF[82  $J KE878 FJ7K6JM87? KE8 H6I6O8LFM7 N1I[   /<K2 *1RR= *17HFK6R? NEFME O8IV8L NFKE KE8 B87K X8I78= 7=7K8O FJ >;;4 K1 Q1IO KE8 "OHR1=8I? E6L 6 HI88TF7KFJV .' U6IV6FJFJV GJFK26R1JV7FL8 1KE8I 8O8IV8JM= I11O H8I71JJ8R GJL8I KE8 LFI8MKF1J 1Q KE8 JGI78 O6J6V8I 1I ME6IV8 JGI782   a6I6PO8LFM7 FJ -GIRFJVK1J 1MM67F1J6RR= E8RH 1GK FJ KE8 <K2 *1RR= 8O8IV8JM= I11O 6QK8I KE8= UIFJV 6 H6KF8JK FJ QI1O 6J 8O8IV8JM= M6RR2   +HHI1TFO6K8R= QFW8 8O8IV8JM= K8MEJFMF6J7 1I M1OOGJFM6K1I7 E6W8 KI6J7Q8II8L K1 H6I6PO8LFM H17FKF1J7? 6JL QFW8 H6I6O8LFM7 E6W8 KI6J7Q8II8L K1 1KE8I H17FKF1J7 NFKE KE8 "OHR1=8I? FJMRGLFJV M1OOGJFK= 8LGM6KF1J? M1OOGJFK= E86RKE? .'? 6JL 76Q8K= 6JL 78MGPIFK=2  +RR 1Q KE8 "OHR1=8IS7 J1JI8HI878JK8L 8OHR1=887? FJPMRGLFJV KE8 H6I6O8LFM7? 6I8 7GUh8MK K1 KE8 76O8 EGO6J I871GIM87 H1RFMF87? I8M8FW8 KE8 76O8 8OHR1=88 E6JLU11[? 6JL 6I8 8RFVFUR8 Q1I KE8 76O8 U8J8QFK72  a6I6O8LFM7 6I8 1J KE8 76O8 N6V8 7M6R8 67 KE8 "OHR1=8IS7 1KE8I 8OHR1=8872  X1U7 6I8H17K8L 8OHR1=8INFL8? 6JL 8OHR1=887 I8K6FJ KE8FI 78JF1IFK= NE8J KI6J7Q8IIFJV FJ KE8 "OHR1=8IS7 7=7PK8O2  a6I6O8LFM7 6I8 7GUh8MK K1 KE8 76O8 HI1U6KF1J6I= H8IF1L 67 1KE8I J1JI8HI878JK8L 8OHR1=887? 6I8 6JJG6RR= 8W6RG6K8L RF[8 1KE8I 8OHR1=887? 6JL 6I8 8RFVFUR8 Q1I KE8 76O8 O8IFK FJMI86787 6JL I8M8FW8 KE8 76O8 6MI177PKE8PU16IL FJMI86787 67 1KE8I 8OHR1=8872  a6I6O8LFM7 H6IKFMFPH6K8 NFKE 1KE8I 8OHR1=887 FJ KE8 KI6FJFJV HI1VI6O 6JL 6K KFO87 HI1WFL8 KI6FJFJV K1 8OHR1=8872$$2!$%#D%%$&')E8 a8KFKF1J8I 71GVEK K1 I8HI878JK 6 7=7K8ONFL8 GJFK 1Q H6I6O8LFM72  )E8 "OHR1=8I M1JK8JL8L KE6K KE8 GJFK OG7K FJMRGL8 6RR 1Q KE8 "OHR1=8IS7 K8MEJFM6R 8OHR1=887 8FKE8I GJL8I KE8 I8^GFI8O8JK7 1Q KE8 -16ILS7 *86RKEM6I8 .GR8PO6[FJV 1I GJL8I KE8 7K6JL6IL7 78K Q1IKE FJ !"#$ %"&'#+ 7GHI6? Q1I U6IV6FJFJV GJFK7 FJ J1J6MGK8 M6I8 E17HFK6R72  )E8 .8VF1J6R !FI8MK1I Q1GJL KE6K KE8 .GR8O6[FJV LFL J1K 6HHR= K1 KE8 "OHR1=8IS7 E86RKEM6I8 7=7K8O6JL KE6K GJL8I !"#$ %"&'#KE8 H8KFKF1J8LPQ1I GJFK 1Q H6I6O8LFM7 F7 6HPHI1HIF6K82DJL8I KE8 -16ILS7 .GR8O6[FJV? 6RR K8MEJFM6R7 FJ 6 7FJPVR8 6MGK8PM6I8 E17HFK6R? OG7K? 6U78JK 8TKI61ILFJ6I= MFIPMGO7K6JM87? U8 FJMRGL8L FJ 1J8 GJFK2  + GJFK 1Q H6I6O8LPFM7 NE1 M1J7KFKGK8 1JR= 6 H1IKF1J 1Q KE8 8OHR1=8IS7 K8MEPJFM6R 8OHR1=887 6K 6J 6MGK8PM6I8 E17HFK6R N1GRL U8 FJ6HPHI1HIF6K82  )E8 "OHR1=8I M1JK8JL7 KE6K KE8 .GR8O6[FJV 6HHRF87 J1K 1JR= K1 7FJVR8 6MGK8PM6I8 E17HFK6R Q6MFRFKF87? UGK 6R71 K1 7=7K8O7 1Q E86RKE M6I8 Q6MFRFKF87 7GME 67 KE8 "OHR1=8IS7 NEFME FJMRGL8 6MGK8PM6I8 E17HFK6R7? 67 N8RR 67 1KE8I K=H87 1Q E86RKE M6I8 78IWFM872  +77GOFJV KE6K KE8 .GR8O6[FJV F7 6HHRFM6UR8 K1 KE8 "OHR1=8I? KE8 H6I6O8LFM GJFK 71GVEK U= KE8 a8KFKF1J8I? 8TMRGLFJV 6RR 1KE8I K8MEJFPM6R7? N1GRL U8 FJ6HHI1HIF6K8? 6U78JK 8TKI61ILFJ6I= MFIPMGO7K6JM872  )E8 a8KFKF1J8I 6IVG87? 6JL KE8 .8VF1J6R !FI8MK1I Q1GJL? KE6KKE8 .GR8O6[FJV F7 J1K 6HHRFM6UR8 PE8I82  B8 QFJL KE6K FK F7 GJJ8M8776I= K1 I86ME KEF7 F77G8 U8M6G78 N8 M1JMRGL8 KE6K? 8W8J GJL8I KE8 UI16L8I 7K6JP !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!454L6IL 78K Q1IKE FJ !"#$ %"&'#+6 GJFK RFOFK8L K1 KE8 "OPHR1=8IS7 H6I6O8LFM7 F7 FJ6HHI1HIF6K82  $J !"#$ %"&'#+KE8 -16IL 6HHRF8L KE8 _8OHFIFM6R` 1I _HI6VO6KFM` M1OOGJFK=P1QPFJK8I87K K87K FJ L8K8IOFJFJV GJFK 6HHI1HIF6K8J877 FJ J1J6MGK8 M6I8 E86RKE M6I8 Q6MFRFPKF872  DJL8I KE6K K87K? KE8 -16IL M1J7FL8I7 KI6LFKF1J6R M1OOGJFK=P1QPFJK8I87K Q6MK1I7? 67 N8RR 67 KE8 Q6MK1I7 M1JP7FL8I8L I8R8W6JK U= KE8 -16IL FJ KE8 .GR8O6[FJV? 6JL HIF1I M6787 FJW1RWFJV 8FKE8I KE8 K=H8 1Q Q6MFRFK= FJ LF7HGK8 1I KE8 K=H8 1Q GJFK 71GVEK2  *8I8? KE8 H6I6O8LFM7? NE1 6I8 K8MEJFM6R 8OHR1=887? HI1WFL8 KE8 K=H8 1Q 6LW6JM8L H6KF8JK M6I8 H8IQ1IO8L U= KE8"OHR1=8IS7 7K6QQ? FJMRGLFJV 1KE8I K8MEJFM6R 8OHR1=P887? FJ KE8 "OHR1=8IS7 8O8IV8JM= I11O72  )E8 H6I6O8LPFM7S LGKF87 FJMRGL8 7K6IKFJV $A7? LI6NFJV UR11L? 6LOFJF7PK8IFJV #a.? "bc7? 6JL O8LFM6KF1J? 6JL GKFRFgFJV K8R8O8PKI=2  &KE8I K8MEJFM6R 8OHR1=887 H8IQ1IO KE878 QGJMKF1J7 67 N8RR2  ,F[8 1KE8I K8MEJFM6R 8OHR1=887? KE8 H6I6O8LFM7 6I8 I8^GFI8L K1 E6W8 7H8MF6RFg8L 8LGM6KF1J 6JLf1I KI6FJPFJV2  )E8 H6I6O8LFM7 FJK8I6MK NFKE 1KE8I K8MEJFM6R 8OPHR1=887 1J 6 I8VGR6I U67F7 NE8J KE8= 6MM1OH6J= 6U1GK >5?555 H6KF8JK7 K1 KE8 "OHR1=8IS7 E17HFK6R7 86ME =86I2  )E8 H6I6O8LFM7 1MM67F1J6RR= FJK8IME6JV8 NFKE 1KE8I K8MEJFM6R7 NE8J KE8= HI1WFL8 8TKI6 E8RH FJ KE8 "OPHR1=8IS7 8O8IV8JM= I11O72 (GIKE8I? KE8I8 F7 8WFL8JM8 1Q K8OH1I6I= 6JL H8IO6J8JK KI6J7Q8I7 U8KN88J KE8 H6I6O8LFM7 6JL KE8 "OHR1=8IS7 1KE8I K8MEJFM6R 8OHR1=8872   (1I 8T6OHR8? QFW8 H6I6O8LPFM7 N8I8 K8OH1I6IFR= 677FVJ8L K1 H8IQ1IO RFVEK LGK= FJ W6IF1G7 E17HFK6R 8O8IV8JM= I11O72   +RKE1GVE 1J8 H6I6PO8LFM K87KFQF8L KE6K H6I6O8LFM7 L1 J1K H8IQ1IO LFI8MK H6KF8JK M6I8 NE8J 1J RFVEK LGK=?KE8I8 F7 J1 FJLFM6KF1J KE6K H6I6O8LFM7 L1 J1K H8IQ1IO 1KE8I K8MEJFM6R QGJMKF1J72  (GIKE8I? 78W8I6R K8MEJFM6R 8OHR1=887 YKEI88 8O8IV8JM= I11OK8MEJFMF6J7? 6 U678 M1OOGJFM6K1If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i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a8KFKF1J8I E67 FJLFM6K8L KE6K FK F7 GJNFRRFJV K1 I8HI878JK H6I6O8LFM7 FJ 6 UI16L8I GJFK FJMRGLFJV 6RR K8MEJFM6R 8OHR1=8872  +MM1ILFJVR=? N8 I8W8I78 KE8 .8PVF1J6R !FI8MK1IS7 L8MF7F1J 6JL LF7OF77 KE8 H8KFKF1J2&.!".)E8 .8VF1J6R !FI8MK1IS7 !8MF7F1J 6JL !FI8MKF1J 1Q "R8MKF1J F7 I8W8I78L 6JL KE8 H8KFKF1J F7 LF7OF778L2  <"<-". ,$"-<+'? LF778JKFJV2$ N1GRL 6L1HK KE8 .8VF1J6R !FI8MK1IS7 N8RRPI8671J8L 6JL M1OHI8E8J7FW8 L8MF7F1J QFJLFJV KE6K 6 7=7K8ONFL8 GJFK 1Q KE8 "OHR1=8IS7 H6I6O8LFM7 F7 6HHI1HIF6K82 +aa"'!$j."c$&'+, !$."#)&.S% !"#$%$&' +'! !$."#)$&' &( ","#)$&')E8 "OHR1=8I? AFIKG6 *86RKE? $JM2 YAFIKG6Z? 1H8I6K87 6 E86RKE M6I8 7=7K8O FJ 71GKE8IJ '8N X8I78= M1J7F7KFJV 1Q QFW8 E17HFK6R7 6JL 78W8I6R 1KE8I E86RKE M6I8 Q6MFRFKF872 )E8 a8KFKF1J8I? X'"%& !F7KIFMK #1GJMFR >? QFR8L 6 H8KFKF1J NFKE KE8 '6KF1J6R ,6U1I .8PR6KF1J7 -16IL GJL8I %8MKF1J ;YMZ 1Q KE8 '6KF1J6R ,6U1I .8R6PKF1J7 +MK 788[FJV K1 I8HI878JK 6 GJFK 1Q 6HHI1TFO6K8R= >@5 a6I6O8LFM7 8OHR1=8L U= KE8 "OHR1=8I2 A$.)D+ *"+,)*?$'#2453)E8 H6IKF87 LF76VI88 67 K1 NE8KE8I KE8 H8KFKF1J8LPQ1I GJFK F7 6HHI1HIF6K82  )E8 "OHR1=8I M1JK8JL7 KE6K FK7 E86RKE M6I8 7=7K8O M1J7KFKGK87 6J _6MGK8PM6I8 E17HFK6R` NFKEFJ KE8 O86JFJV 1Q KE8 -16ILS7 (FJ6R .GR8 1J M1RR8MKFW8PU6IV6FJFJV GJFK7 FJ KE8 E86RKE M6I8 FJLG7KI=?::; #(. %8MKF1J>5/2/5 YKE8 .GR8Z? 6JL KE8 H8KFPKF1J8LPQ1I GJFK F7 FJ6HHI1HIF6K8 U8M6G78 FK L187 J1K M1JQ1IO K1 KE8 .GR82  $J KEF7 I8V6IL? KE8 "OHR1=8I M1JK8JL7 KE6K KE8 a6I6PO8LFM7 6I8 K8MEJFM6R 8OHR1=887 6JL KE6K KE8 1JR= 6HHI1HIF6K8 GJFK F7 6 7=7K8OPNFL8 GJFK 1Q 6HHI1TFO6K8R= >>55 K8MEJFM6R 8OHR1=8872  )E8 a8KFKF1J8I 6778IK7 KE6K KE8 "OHR1=8IS7 E86RKE M6I8 7=7K8O F7 J1K 6J _6MGK8 M6I8 E17HFK6R` NFKEFJ KE8 O86JFJV 1Q KE8 .GR8 6JL KE6K KE8I8 6I8 _8TKI61ILFJ6I= MFIMGO7K6JM87` NEFME N1GRL I8JL8I KE8 .GR8 FJ6HHRFM6UR82  -678L1J KE8 -16ILS7 6J6R=KFM6R QI6O8N1I[ Q1I L8K8IOFJFJV GJFK7 FJ J1JP6MGK8 E86RKE M6I8 Q6MFRFKF87? KE8 a8KFKF1J8I M1JK8JL7 KE6K KE8 H8KFPKF1J8LPQ1I GJFK 1Q a6I6O8LFM7 F7 6HHI1HIF6K82  (FJ6RR=? KE8 a8KFPKF1J8I M1JK8JL7 KE6K a6I6O8LFM7 6I8 HI1Q877F1J6R 8OHR1=887?J1K K8MEJFM6R 8OHR1=8872/+ E86IFJV 1QQFM8I 1Q KE8 -16IL E8RL 6 E86IFJV? 6JL KE8 H6IKF87 QFR8L UIF8Q7 NFKE O82$ E6W8 M1J7FL8I8L KE8 8WFL8JM8 6JL KE8 6IVGO8JK7 HI878JK8L U= KE8 H6IKF87? 6JL 67 LF7MG778L U8R1N $ E6W8 M1JMRGL8L KE6K KE8I8 6I8 8TKI61ILFJ6I=MFIMGO7K6JM87 KE6K I8O1W8 KE8 "OPHR1=8I QI1O KE8 .GR8S7 M1W8I6V82  -678L 1J 6J 6HHRFM6KF1J 1Q KE8 Q6MK1I7 Q1I L8K8IOFJFJV GJFK7 FJ J1J6MGK8 E86RKE M6I8 Q6MFRFPKF87 78K Q1IKE FJ !"#$ %"&'# ("#) ()&*)#? 5&46+ /5@ ',.- ]3: Y>;;>Z? $ E6W8 QGIKE8I L8K8IOFJ8L KE6K KE8 H8KFKF1J8LPQ1I GJFK F7 6HHI1HIF6K82 $ E6W8 6R71 M1JMRGL8L KE6K KE8 H6I6O8LFM7 6I8 K8MEJFM6R 8OHR1=8872  $J KEF7 L8MF7F1J? $ NFRR QFI7K HI1WFL8 6J 1W8IWF8N 1Q KE8 "OHR1=8IS7 1H8I6KF1J72  )E8J? $ NFRR I8WF8N KE8 Q6MK1I7 KE6K OG7K U8 8W6RG6K8L FJ L8K8IOFJFJV NE8KE8I KE8 .GR8 6HHRF872  (FJ6RR=? $ NFRR HI878JK FJ L8K6FR KE8 Q6MK7 6JL I8671JFJV KE6K 7GHH1IK O= M1JMRG7F1J2$2&A".A$"B &( &a".+)$&'%)E8 "OHR1=8I F7 6 J1KPQ1IPHI1QFK M1IH1I6KF1J KE6K 1H8I6K87 Q1GI 6MGK8PM6I8 E17HFK6R7? FJ <6IRK1J? A11IE887? -8IRFJ? 6JL <K2 *1RR=? '8N X8I78=06JL 6 J1J6MGK8PM6I8 E17HFK6R FJ #6OL8J?@NEFME 1QQ8I7 RFOFK8L 8O8IV8JM= I11O 6JL Q6OFR= E86RKE 78IPWFM872  )E8 A11IE887 6JL <K2 *1RR= Q6MFRFKF87 6I8 QGRRP78IWFM8 6MGK8PM6I8 E17HFK6R7? 6JL KE8 -8IRFJ 6JL <6IRK1J E17HFK6R7 HI1PWFL8 6LGRK 6JL H8LF6KIFM 6MGK8 M6I8 UGK L1 J1K 1QQ8I O6K8IJ6R 1I MEFRL E86RKE 78IWFM872  )E8 "OHR1=8I 6R71 1H8I6K87d 6 <1UFR8 $JK8J7FW8 #6I8 DJFK Y<$#DZ? NEFME FJMRGL87? 6O1JV 1KE8I KEFJV7? 6 H6I6O8LFM LFWF7F1J 6JL 6J 68I1PO8LFM6R GJFK M6RR8L %1GKE %K6Ie KE8 %GOOFK %GIVFM6R #8JK8I? NEFME F7 6 QI88P  :)E8 .GR8 F7 78K Q1IKE 6K @0 (8L .8V2 >4//4 8K 78^2? :]0 ',.- >@]5 Y>;];Z2  )E8 HI1H178L IGR87 6JL I8R6K8L M1OO8JK6I= 6I8 78K Q1IKE 6K :]0 ',.- >@>@ 8K 78^2/)E8 H6IKF87 7KFHGR6K8L KE6K FQ KE8 .GR8 6HHRF87? 6 7=7K8OPNFL8 GJFK 1Q KE8 "OHR1=8IS7 K8MEJFM6R 1I HI1Q877F1J6R 8OHR1=887 F7 6HHI1HIF6K82  )E8 a8KFKF1J8I N1GRL J1K H6IKFMFH6K8 FJ 6J 8R8MKF1J FJ 6 GJFK 1KE8I KE6J KE8 H8KFKF1J8LPQ1I GJFK20+RR R1M6KF1J7 O8JKF1J8L FJ KEF7 L8MF7F1J 6I8 FJ '8N X8I78=GJR877 1KE8INF78 FJLFM6K8L2@)E8 "OHR1=8IS7 E17HFK6R7 E6W8 GJL8IV1J8 78W8I6R J6O8 ME6JV87? 6JL KE8 I8M1IL L187 J1K MR86IR= FJLFM6K8 KE8FI MGII8JK J6O872  +MM1ILPFJVR=? KEF7 L8MF7F1J NFRR I8Q8I K1 KE8O 67 KE8 <6IRK1J E17HFK6R? A11IE887 E17HFK6R? -8IRFJ E17HFK6R? <K2 *1RR= E17HFK6R? 6JL #6OL8J E17HFK6R27K6JLFJV 7GIV8I= Q6MFRFK= 6K KE8 A11IE887 E17HFK6R M6OHG7e 6J +OUGR6K1I= %8IWFM87 #8JK8I FJ <K2 *1RR=e 6 #6ILF6M a8IQ1IOP6JM8 #8JK8I 1J KE8 <6IRK1J E17HFK6R M6OHG7e KE8 )6KGO -I1NJ (6OFR= *86RKE #8JK8I J86I KE8 A11IE887 E17HFK6R M6OHG7e KE8 BFRRF6O c2 .1EI8I #8JK8I Q1I *86RKE 6JL (FKJ877 J86I KE8 A11IE887 E17HFK6R M6OHG7e KE8 #8JK8I Q1I B1O8J FJ KE8 )6KGO -I1NJ (6OFR= *86RKE #8JK8I UGFRLFJVe 6JL 6 *1O8 *86RKE %8IWFM87 DJFK2  )E8 "OHR1=8I N67 Q1IO8L FJ >;;] U= 6 O8IV8I 1Q KE8 Q1IO8I B87K X8I78= *86RKE %=7K8O? NEFME FJMRGL8L KE8 <6IRK1J? A11IE887? -8IRFJ? 6JL #6OL8J E17HFK6R7? 6JL KE8 Q1IPO8I <8O1IF6R *17HFK6R -GIRFJVK1J #1GJK= FJ <K2 *1RR=2.FME6IL <FRR8I F7 KE8 "OHR1=8IS7 HI87FL8JK 6JL MEF8Q 8T8MGPKFW8 1QQFM8I Y#"&Z? "L!GJJ F7 KE8 WFM8 HI87FL8JK 6JL MEF8Q EGO6J I8R6KF1J7 &QQFM8I? 6JL 'FJQ6 %6GJL8I7 F7 KE8 AFM8 aI87FPL8JK 6JL MEF8Q 1H8I6KFJV 1QQFM8I Y#&&Z2  "6ME 1Q KE8 Q1GI 6MGK8PM6I8 E17HFK6R7 6R71 E67 6 #&&2  )E8 7=7K8O 8OHR1=7 6HHI1TFPO6K8R= 3:55 8OHR1=8872+RR 1Q KE8 6HHI1TFO6K8R= >@5 H6I6O8LFM7 8OHR1=8L U= KE8 "OHR1=8I N1I[ FJ KE8 <$#D? NEFME F7 H6IK 1Q KE8 "OHR1=8IS7 +OUGR6K1I= %8IWFM87 L8H6IKO8JK2 &KE8I KE6J KE8 <$#D? KE8 +OUGR6K1I= %8IWFM87 L8H6IKO8JK FJMRGL87 KE8 #6OL8J E17HFK6R? KE8 *1O8 *86RKE %8IWFM87 GJFK? KE8 #6ILF6M a8IQ1IO6JM8 #8JPK8I? KE8 %GOOFK %GIVFM6R #8JK8I? 6JL KE8 #8JK8I Q1I &MMGH6PKF1J6R *86RKE2  )E8 6OUGR6K1I= 78IWFM87 L8H6IKO8JKS7 1QQFM87 6I8 R1M6K8L FJ <K2 ,6GI8R2<6GI88J <FRR8I F7 KE8 WFM8 HI87FL8JK Q1I +OUGR6K1I= %8IPWFM87 6JL E67 1W8I6RR I87H1J7FUFRFK= Q1I 6RR 1Q FK7 LFWF7F1J72  <FRR8I I8H1IK7 K1 'FJQ6 %6GJL8I7? 6JL %6GJL8I7 I8H1IK7 K1 .FMEP6IL <FRR8I2  )E1O67 %K6II? KE8 M1IH1I6K8 LFI8MK1I Q1I 8O8IV8JM= O8LFM6R 78IWFM87 FJ KE8 <$#D? I8H1IK7 K1 <6GI88J <FRR8I2  %K6II 1W8I7887 KE8 <$#D? FJMRGLFJV KE8 H6I6O8LFM7? %1GKE %K6I? 6JL 78W8I6R 1KE8I HI1VI6O72  !I2 X178HE *GOO8RR F7 KE8 O8LFM6R LFI8MK1I Q1I KE8 <$#D2  )E8I8 6I8 6R71 KN1 677F7K6JK LFI8MK1I7 6JL 78W8I6R 7GH8IWF71I7 FJ KE8 <$#D2  .E1JL6 X1IL6J? NE1 N1I[7 FJ EGO6J I8R6KF1J7 6JL I8H1IK7 K1 "L !GJJ? E67 I87H1J7FPUFRFK= Q1I 6OUGR6K1I= 78IWFM87 L8H6IKO8JK 8OHR1=887? FJMRGLFJV a6I6O8LFM72)E8 H6I6O8LFM LFWF7F1J F7 UI1[8J L1NJ FJK1 KN1 7O6RR8I LFPWF7F1J7? 1J8 Q1I -GIRFJVK1J #1GJK= 6JL 1J8 Q1I #6OL8J #1GJK=24"6ME M1GJK= E67 78W8I6R HR6K11J7 1Q U8KN88J >5 6JL >@ 8OHR1=887? NEFME FJ KGIJ 6I8 LFWFL8L FJK1 GJFK7 1Q KN1 8OPHR1=8872  "6ME HR6K11J E67 6 7GH8IWF71I2  )E8 HR6K11J7 N1I[ FJ LFQQ8I8JK R1M6KF1J7 M6RR8L _<8LFM7` FJ #6OL8J #1GJK= 6JL _#6I8 DJFK7` FJ -GIRFJVK1J #1GJK=2  )E8I8 6I8 7FT O8LFM7 6JL QFW8 M6I8 GJFK72)E8 <8LFM7 6I8 R1M6K8L HIFO6IFR= FJ QFI8 6JL QFI7K 6FL 7K6KF1J7 KEI1GVE1GK #6OL8J #1GJK=2  <8LFM > F7 R1M6K8L 6K KE8 A11IPE887 (FI8 !F7KIFMKibFI[N11L %K6KF1J FJ A11IE887? / OFR87 QI1O KE8 A11IE887 E17HFK6R2  <8LFM : F7 R1M6K8L 6K KE8 BFJ7R1N )1NJ7EFH (FI8 !F7KIFMKiB6K8IQ1IL %K6KF1J FJ B6K8IQ1IL )1NJ7EFH? 6U1GK 3 OFR87 QI1O KE8 -8IRFJ *17HFK6R2  <8LFM / F7 R1M6K8L 6K KE8 #6OL8J E17HFK6R 6Lh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a8JJ76G[8J (FI7K +FL %^G6L? 6U1GK 3 OFR87 QI1O KE8 #6OL8J E17HFK6R2  <8LFM 4 F7 R1M6K8L 6K KE8 "IF6R (FI8 #1OPH6J=? 6U1GK ] K1 >5 OFR87 QI1O KE8 A11IE887 E17HFK6R 6JL 3 K1 ] OFR87 QI1O KE8 -8IRFJ E17HFK6R2$J -GIRFJVK1J #1GJK=? KE8 M6I8 GJFK7 7FOFR6IR= 6I8 R1M6K8L 6K QFI8 7K6KF1J7 6JL 8O8IV8JM= 7^G6L72  #6I8 GJFK > F7 U678L FJ KE8 +O8IFM6 "O8IV8JM= %^G6L FJ <K2 *1RR=? 6U1GK > OFR8 QI1O KE8 <K2 *1RR= E17HFK6R2  #6I8 GJFK : F7 U678L FJ KE8 !8RI6J (FI8 #1OH6J=? 6U1GK ] OFR87 QI1O KE8 <K2 *1RR= E17HFK6R2  #6I8 GJFK / F7 U678L FJ KE8 <8LQ1IL "O8IV8JM= %^G6L? 6U1GK 4 K1 3 OFR87 QI1O KE8 <K2 *1RR= E17HFK6R2  #6I8 GJFK 0 F7 U678L FJ KE8 <6J7PQF8RL )1NJ7EFH "<% -GFRLFJV FJ #1RGOUG7? 6U1GK >5 K1 >@ OFR87 QI1O KE8 <K2 *1RR= E17HFK6R2  #6I8 GJFK @ F7 U678L FJ KE8 <K2 ,6GI8R (FI8 !8H6IKO8JK? 6U1GK @ K1 4 OFR87 QI1O U1KE KE8 A11IE887 6JL <6IRK1J E17HFK6R72$J U1KE KE8 #6OL8J #1GJK= 6JL -GIRFJVK1J #1GJK= LFWFP7F1J7? KE8 H6I6O8LFM7 I1K6K8 KEI1GVE 6RR KE8 L8HR1=O8JK 7FK87 8W8I= @ N88[7? NFKE I1K6KF1J 1MMGIIFJV 8W8I= KEFIL 7EFQK2  )EG7? 86ME H6I6O8LFM N1I[7 KN1 7EFQK7 6K 86ME <8LFM 1I #6I8 #8JK8I KEI1GVE1GK KE8 I1K6KF1J2  "OHR1=887 M6J 6R71 I1K6K8 QI1O #6OPL8J #1GJK= K1 -GIRFJVK1J #1GJK= Q1I H8IF1L7 I6JVFJV QI1O 6 L6= K1 6 O1JKE 1I H8IO6J8JKR= KI6J7Q8I QI1O 1J8 K1 KE8 1KE8I2])E8 O6h1IFK= 1Q H6I6O8LFM7 N1I[ KE8 76O8 >:PE1GI 7EFQK7 67 E17HFK6R 8OHR1=887? 8FKE8I QI1O 3 62O2 K1 3 H2O2 1I 3 H2O2 K1 3 62O2  a6IKPKFO8 8OHR1=887 N1I[ QI1O 3 H2O2 K1 > 62O2 6JL I1PK6K8 1JR= U8KN88J O8LFM7 @ 6JL 4? NEFME 6I8 >]PE1GIPH8IPL6= 1H8I6KF1J72%1GKE %K6I F7 6J 68I1PO8LFM6R GJFK NFKEFJ KE8 <$#D KE6K 1HP8I6K87 :0 E1GI7 6 L6=? 3 L6=7 6 N88[2 )E8 %1GKE %K6I E6JV6I F7 R1M6K8L 1J KE8 A11IE887 M6OHG7 FJ 6 78H6I6K8 UGFRLFJV 6U1GK >55 Q88K QI1O KE8 E17HFK6R2  %1GKE %K6I I87H1JL7 K1 78IF1G7 6MMFPL8JK7 6JL KI6J7H1IK7 6MGK8R= FRR H6KF8JK7 K1 AFIKG6 E17HFK6R7 6JL J1JPAFIKG6 E17HFK6R7 FJ '8N C1I[? '8N X8I78=? 6JL !8R6N6I82  %1GKE %K6I 6R71 KI6J7H1IK7 H6KF8JK7 QI1O J1JPAFIKG6 E17HFK6R7 K1 AFIKG6 E17HFK6R7 6JL QI1O E17HFK6R K1 E17HFK6R NFKEFJ KE8 AFIKG6 7=7K8O2  )E8 E8RFM1HK8I F7 7K6QQ8L U= 6 QRFVEK H6I6O8LFM 6JL 6 QRFVEK JGI78?;NE1 HI1WFL8 6LW6JM8L RFQ8 7GHH1IK 6JL H6KF8JK KI6J7H1IK2  )E8I8 6I8 >> K1 >: 8OHR1=887 677FVJ8L K1 %1GKE %K6I? 6JL / 1Q KE878 8OHR1=887 6JL KE8 MEF8Q QRFVEK JGI78 6I8 M8IKFQF8L 67 U1KE I8VF7K8I8L JGI787 Y.'7Z 6JL H6I6O8LFM72>5)N1 7K6K8 KI11H8I7 NE1 6I8 8OHR1=8L U= KE8 %K6K8 1Q '8NX8I78=HFR1K KE8 E8RFM1HK8I2 )E8I8 F7 6 _I86L= I11O` 6JL 6 R1M[8I 6I86 6K KE8 E6JV6I? NFKE M1OHGK8I7 6JL 1QQFM87 NE8I8 KE8 7K6QQ N6FK7 U8PKN88J 677FVJO8JK72  3)E8 "OHR1=8I HR6J7 K1 O1W8 KE8 #6OL8J <8LFM K1 6 QFI8E1G782])E8 I8M1IL LFL J1K LF7MR178 E1N QI8^G8JKR= FJK8IM1GJK= I1K6KF1J7 1I KI6J7Q8I7 1MMGI2;)E8 QRFVEK JGI787 6I8 H6IK 1Q 6 7=7K8ONFL8 .' GJFK I8HI878JK8L U= 6 LFQQ8I8JK R6U1I 1IV6JFg6KF1J2>5)E8 I8M1IL L187 J1K LF7MR178 E1N O6J= %1GKE %K6I 8OHR1=887 6I8 H6I6O8LFM7 67 1HH178L K1 .'7 1I NE8KE8I KE878 8OHR1=887 I1K6K8 K1 1KE8I H6I6O8LFM R1M6KF1J72 )E8 LG6RPM8IKFQF8L 8OHR1=887 6I8 FJ KE8 .' GJFK2$$2(+#)&.% .","A+') )&"A+,D+)$'c )*" +aa.&a.$+)" D'$))E8 -16ILS7 *86RKE #6I8 .GR8aI1OHK8L U= R1JV7K6JLFJV LF7HGK87 1W8I E17HFK6R U6IV6FJFJV GJFK L8K8IOFJ6KF1J7? KE8 -16IL 8JV6V8L FJ J1KFM8 6JL M1OO8JK IGR8O6[FJV QI1O >;]3 K1 >;]; FJ 6J 6KK8OHK K1 Q1IOGR6K8 6 V8J8I6R L8K8IOFJ6KF1J 1Q 6HHI1HIF6K8 U6IV6FJFJV GJFK7 FJ KE8 E86RKE M6I8 FJLG7KI=2  %88 V8J8I6RR= @: (8L2.8V2 :@>0: 8K 78^2? :]0 ',.- 6K >@>4 Y>;]3Ze @/ (8L2.8V2 //;55 8K 78^2? :]0 ',.- 6K >@:] Y>;]]Ze @0 (8L2.8V2 >4//4? 8K 78^2? :]0 ',.- 6K >@]5 Y>;];Z2  $J L1FJV 71? KE8 -16IL 71GVEK K1 6W1FL HI1RFQP8I6KF1J 1Q E86RKE M6I8 U6IV6FJFJV GJFK7 6JL K1 RFOFK KE8 H177FUR8 GJFK7 K1 6 I8671J6UR8? QFJFK8 JGOU8I 1Q M1JV8JF6R VI1GH7 KE6K 86ME LF7HR6=8L 6 M1OOGJFK= 1Q FJK8I87K7 NFKEFJ KE8O78RW87 6JL 6 LF7H6IFK= 1Q FJK8I87K7 QI1O 1KE8I VI1GH72  %88 @: (8L2.8V2 :@>04? :]0 ',.- 6K >@::e @/ (8L2.8V2 //;5@? :]0 ',.-6K >@/42>>)E8 -16ILS7 8THI8778L FJK8JK N67 K1 MI86K8 6 I8671JP6UR8 JGOU8I 1Q GJFK7 KE6K N1GRL I86RF7KFM6RR= I8QR8MK J6KGI6R VI1GHFJV7 1Q 8OHR1=887 FJ E86RKE M6I8 Q6MFRFKF872  )E8= 71GVEK GJFK7 KE6K N1GRL J1K U8 71 R6IV8 KE6K 1IV6JFgFJV 6JL I8HI878JKPFJV KE8O N1GRL U8 8TM88LFJVR= LFQQFMGRK? UGK R6IV8 8J1GVE K1 6W1FL GJJ8M8776I=? I8H8KFKF1G7 I1GJL7 1Q U6IV6FJFJV? 6R1JV NFKE QI8^G8JK 7KIF[87? N6V8 NEFH76NFJV? 6JL hGIF7LFMKF1J6R LF7HGK872  @/ (8L2.8V2 //;5@? :]0 ',.- 6K >@/42  $J <6= >;];? KE6K HI1M877 MGROFJ6K8L FJ KE8 -16ILS7 F77G6JM8 1Q KE8 .GR82  )E8 .GR8? NEFME N67 6HHI1W8L U= KE8 %GHI8O8 #1GIK FJ 7-)#04"& 2'=D0*"1 7==&6 ;6 ?@AB? 0;; D2%2 454 Y>;;>Z? HI1WFL87 KE6K? 8TM8HK FJ _8TKI61ILFJ6I= MFIMGO7K6JM87` 1I NE8I8 KE8I8 6I8 8TF7KFJV J1JM1JQ1IOFJV GJFK7? KE8Q1RR1NFJV GJFK7 6I8 6HHI1HIFP6K8 FJ 6J 6MGK8PM6I8 E17HFK6Rd Y>Z 6RR I8VF7K8I8L JGI787e Y:Z 6RR HE=7FMF6J7e Y/Z 6RR HI1Q877F1J6R7 8TM8HK Q1I I8VF7K8I8L JGI787 6JL HE=7FMF6J7e Y0Z 6RR K8MEJFM6R 8OHR1=887e Y@Z 6RR 7[FRR8L O6FJK8J6JM8 8OHR1=887e Y4Z 6RR UG7FJ877 1QQFM8 MR8IFM6R 8OHR1=P887e Y3Z 6RR VG6IL7e 6JL Y]Z 6RR J1JHI1Q877F1J6R 8OHR1=887 8TPM8HK Q1I K8MEJFM6R 8OHR1=887? 7[FRR8L O6FJK8J6JM8 8OHR1=887? UG7FJ877 1QQFM8 MR8IFM6R 8OHR1=887? 6JL VG6IL72  )E8 -16IL 7K6K8L KE6K NE8I8 8TKI61ILFJ6I= MFIMGO7K6JM87 8TF7K? KE8 GJFK NFRR U8 L8K8IOFJ8L KEI1GVE 6LhGLFM6KF1J2$J KE8 .GR8? KE8 -16IL L8QFJ8L 6J _6MGK8PM6I8 E17HFK6R` 67 8FPKE8I 6 7E1IKPK8IO M6I8 E17HFK6R FJ NEFME KE8 6W8I6V8 R8JVKE 1Q H6KF8JK 7K6= F7 R877 KE6J /5 L6=7? 1I 6 7E1IKPK8IO M6I8 E17HFK6R FJ NEFME 1W8I @5 H8IM8JK 1Q 6RR H6KF8JK7 6I8 6LOFKK8L K1 GJFK7 NE8I8 KE8 6W8I6V8 R8JVKE 1Q H6KF8JK 7K6= F7 R877 KE6J /5 L6=72  )E8 L8QFJFKF1J FJMRGL87 E17HFK6R7 1H8I6KFJV 67 6MGK8PM6I8 Q6MFRFPKF87 8W8J FQ KE178 E17HFK6R7 1QQ8I 6LLFKF1J6R 78IWFM87 7GME 67 R1JVPK8IO M6I8? 1GKH6KF8JK M6I8? H7=MEF6KIFM M6I8? 1I I8E6UFRFK6PKFW8 M6I8? UGK 8TMRGL87 Q6MFRFKF87 KE6K 6I8 HIFO6IFR= JGI7FJV E1O87? H7=MEF6KIFM E17HFK6R7? 1I I8E6UFRFK6KF1J E17HFK6R72 :; #(. \ >5/2/5YQZY:Z2  )E8 .GR8 L187 J1K U= FK7 K8IO7 FJLFM6K8 NE8KE8I 6J _6MGK8PM6I8 E17HFK6R` F7 RFOFK8L K1 6 7FJVR8 E86RKE M6I8 Q6MFRFK= 1I NE8KE8I FK M1GRL 8JM1OH677 6 7=7K8O KE6K FJPMRGL87 O1I8 KE6J 1J8 E86RKE M6I8 Q6MFRFK=2  >>BEFR8 KE8 -16IL LFL J1K 6HHR= KE8 M1OOGJFK=P1QPFJK8I87K 1I LF7PH6IFK=P1QPFJK8I87K 7K6JL6IL7? FK I8M1VJFg8L KE6K FK N67 M1J7FL8IFJV GJF^G8J877 1Q QGJMKF1J? KI6FJFJV? 8LGM6KF1J 6JL RFM8J7FJV? N6V87? E1GI7 6JL N1I[FJV M1JLFKF1J7? 7GH8IWF7F1J? 8OHR1=88 FJK8I6MKF1J? 6JL Q6MK1I7 I8R6KFJV K1 M1RR8MKFW8 U6IV6FJFJV FJ 6L1HKFJV KE8 .GR82 A$.)D+ *"+,)*?$'#245;)E8 -16IL FJK8JL8L KE6K KE8 _8TKI61ILFJ6I= MFIMGO7K6JM87` 8TM8HKF1J N1GRL U8 RFOFK8L K1 KIGR= 8TKI61ILFJ6I= 7FKG6KF1J7 6JL U8 M1J7KIG8L J6II1NR= 71 FK M1GRL J1K U8 G78L 67 6J 8TMG78 Q1I GJJ8M8776I= RFKFV6KF1J 1I L8R6=2  %88 @: (8L2.8V2 :@>0@? :]0 ',.- 6K >@:>e @/ (8L2.8V2 //;50? //;/:? :]0 ',.- 6K >@//? >@3/e @0 (8L2.8V2 >4/009>4/0@? :]0 ',.- 6K >@;/2  +MM1ILPFJVR=? KE8 H6IK= GIVFJV 8TKI61ILFJ6I= MFIMGO7K6JM87 U86I7 6 E86W= UGIL8J K1 L8O1J7KI6K8 KE6K FK7 6IVGO8JK7 6I8 7GU7K6JPKF6RR= LFQQ8I8JK QI1O KE178 KE6K KE8 -16IL M1J7FL8I8L FJ KE8 IGR8O6[FJV HI1M88LFJV7iQ1I 8T6OHR8? KE6K KE8I8 6I8 7GME GJPG7G6R 6JL GJQ1I8788J L8WF6KF1J7 QI1O KE8 I6JV8 1Q MFIMGOP7K6JM87 6RI86L= M1J7FL8I8L KE6K FK N1GRL U8 GJhG7K 1I 6J 6UG78 1Q LF7MI8KF1J Q1I KE8 -16IL K1 6HHR= KE8 .GR82  %88 B'=*'& %)C04"1 ()&*)# ('#D6+ //5 ',.- >@:? >43 QJ2 /@ Y>;;;Ze>:E'-0&04"& ,"&*" (#9F 2'=D0*"1+ /53 ',.- @54? @53Y>;;:Ze>/,*6 %"#G"#)* %)-'#0"1 2'=D0*"1+ /5/ ',.- ;:/ Y>;;>Z? 8JQL2 ;;> (2:L >>04 Y/L #FI2 >;;/Ze>0@/ (8L2.8V2 //;//? :]0 ',.- 6K >@30e @0 (8L2.8V2 >4/0@? :]0 ',.- 6K >@;/2  )E8 -16IL FJLFM6K8L KE6K FJ 1IL8I K1 76KF7Q= LG8 HI1M877 M1JM8IJ7? KE8 -16IL N1GRL 6RR1N Q1I RFKFV6KF1J NE8I8 KE8 MFIMGO7K6JM87 N6IPI6JK? NEFR8 6K KE8 76O8 KFO8 HI8MRGLFJV RFKFV6KF1J NE8I8 KE8 6IVGO8JK7 6I8 O8I8R= I8H8KFKFW8 1Q O6KK8I7 6RI86L= M1J7FL8I8L2 @0 (8L2.8V2 >4/0@? :]0 ',.- 6K >@;/2  )E8 -16IL 7H8MFQFM6RR= 7K6K8L KE6K KE8 Q1RR1NFJV MFIMGO7K6JM87 J1IO6RR= L1 J1K hG7KFQ= 6J 8TM8HKF1J K1 KE8 .GR8d  LFW8I7FK= 1Q KE8 FJLG7KI=e FJMI8678L QGJMKF1J6R FJK8VI6KF1J 1Q N1I[ M1JK6MK7 6O1JV 8OHR1=887e FOPH6MK 1Q J6KF1JNFL8 E17HFK6R ME6FJ7e I8M8JK ME6JV87 NFKEFJ KI6LFPKF1J6R 8OHR1=88 VI1GHFJV76JL HI1Q877F1J7e 8QQ8MK7 1Q W6IF1G7 V1W8IJO8JK6R 6JL HIFW6K8 M17KPM1JK6FJO8JK O867GI87e 6JL 7FJPVR8 FJ7KFKGKF1J7 1MMGH=FJV O1I8 KE6J 1J8 M1JKFVG1G7 UGFRLFJV2DJFK !8K8IOFJ6KF1J7 FJ '1J6MGK8 *86RKE #6I8 (6MFRFKF87 (1I J1J6MGK8 E86RKE M6I8 Q6MFRFKF87? KE8 -16IL 7K6K8L KE6K FK N1GRL L8K8IOFJ8 6HHI1HIF6K8 GJFK7 U= 6LhGLFM6KF1J2  :; #(. \>5/2/5YVZ2  )E8 -16IL E67 IGR8L KE6K KE8 HI1H8I K87K Q1I L8PK8IOFJFJV KE8 6HHI1HIF6K8J877 1Q U6IV6FJFJV GJFK7 FJ J1J6MGK8 M6I8 E86RKE M6I8 FJ7KFKGKF1J7 F7 KE8 _HI6VO6KFM 1I 8OHFIFM6R M1OOGJFK=P1QPFJK8I87K` K87K 78K Q1IKE FJ !"#$ %"&'# ("#) ()&.*)#? 5&46+ /5@ ',.- ]3: Y>;;>Z2  %88 (HI ("#)=>=*)-=+ 5&42 /:] ',.- 30] Y>;;;Z2  DJL8I KE6K K87K? KE8 -16IL M1J7FL8I7 KI6LFKF1J6R M1OOGJFK=P1QPFJK8I87K Q6MK1I7? 67 N8RR 67 KE178 Q6MPK1I7 M1J7FL8I8L I8R8W6JK U= KE8 -16IL LGIFJV KE8 IGR8O6[FJV HI1M88LFJV7? 8WFL8JM8 HI878JK8L LGIFJV KE8 IGR8O6[FJV HI1PM88LFJV7? 6JL HIF1I M6787 FJW1RWFJV 8FKE8I KE8 K=H8 1Q GJFK 71GVEK 1I KE8 K=H8 1Q E86RKE M6I8 Q6MFRFK= FJ LF7HGK82$J O6[FJV GJFK L8K8IOFJ6KF1J7 U=6LhGLFM6KF1J? FJMRGLFJV FJ KE8 E86RKE M6I8 FJLG7KI=? KE8 -16IL G7G6RR= 6QQ1IL7 VI86K N8FVEK K1 KE8 H8KFKF1JFJV GJF1JS7 L87FI872  $K F7 N8RR 87K6URF7E8L KE6K   >:$JKE6K M678? KE8 -16IL I8h8MK8L 6J 6IVGO8JK KE6K 6 QFJLFJV KE6K FJPK8IJ7 6JL I87FL8JK7 N8I8 8OHR1=887 M1J7KFKGK8L 8TKI61ILFJ6I= MFIMGOP7K6JM87 N6II6JKFJV KE8FI 8TMRG7F1J QI1O 6 GJFK 1Q 1KE8I HE=7FMF6J72>/$JKE6K M678? KE8 -16IL Q1GJL J1 8TKI61ILFJ6I= MFIMGO7K6JM87 NE8I8 KN1 GJF1J7 71GVEK LFQQ8I8JK U6IV6FJFJV GJFK7 6JL NE8I8 .'7 N8I8 J1K KE8 1JR= HI1Q877F1J6R 8OHR1=887 FJ KE8FI L8H6IKO8JK2>0$JKE6K M678? KE8 -16IL I8h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h1U QGJMKF1J7? M1JPK6MK 6JL FJK8IME6JV8 6O1JV 8OHR1=887? QIFJV8 U8J8QFK7? U6IPV6FJFJV EF7K1I=? 6JL 7FOFR6IFKF87 FJ N6V87? E1GI7? U8J8QFK7? 6JL 1KE8I K8IO7 6JL M1JLFKF1J7 1Q 8OHR1=O8JK2  2'-) E)D'* L,7? 5&46+//> ',.- >:]; Y:555Ze I=4' ('#D6+:;] ',.- ]/3 Y>;;5Z2aI1Q877F1J6R 6JL )8MEJFM6R "OHR1=88 %K6KG7%8MKF1J :Y>:Z 1Q KE8 +MK L8QFJ87 6 HI1Q877F1J6R 8OHR1=88 67d Y6Z 6J= 8OHR1=88 8JV6V8L FJ N1I[d YFZ HI8L1OFJ6JKR= FJK8RR8MPKG6R 6JL W6IF8L FJ ME6I6MK8I 67 1HH178L K1 I1GKFJ8 O8JK6R? O6JPG6R? O8ME6JFM6R 1I HE=7FM6R N1I[e YFFZ FJW1RWFJV KE8 M1J7F7K8JK 8T8IMF78 1Q LF7MI8KF1J 6JL hGLVO8JK FJ FK7 H8IQ1IO6JM8e YFFFZ 1Q 7GME 6 ME6I6MK8I KE6K KE8 1GKHGK HI1LGM8L 1I KE8 I87GRK 6MM1OPHRF7E8L M6JJ1K U8 7K6JL6ILFg8L FJ I8R6KF1J K1 6 VFW8J H8IF1L 1Q KFO8e YFWZ I8^GFIFJV [J1NR8LV8 1Q 6J 6LW6JM8L K=H8 FJ 6 QF8RL 1Q 7MF8JM8 1I R86IJFJV MG7K1O6IFR= 6M^GFI8L U= 6 HI1R1JV8L M1GI78 1Q 7H8MF6RFg8L FJK8RR8MKG6R FJ7KIGMKF1J 6JL 7KGL= FJ 6J FJ7KFKGKF1J 1Q EFVE8I R86IJFJV 1I 6 E17HFK6R? 67 LF7KFJVGF7E8L QI1O 6 V8J8I6R 6M6L8OFM 8LGM6KF1J 1I QI1O 6J 6HHI8JKFM87EFH 1I QI1O KI6FJFJV FJ KE8 H8IQ1IO6JM8 1Q I1GKFJ8 O8JK6R? O6JG6R 1I HE=7FM6R HI1MP87787e 1I YUZ 6J= 8OHR1=88? NE1 YFZ E67 M1OHR8K8L KE8 M1GI787 1Q 7H8MF6RFg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e 7#0F'&" !98104 ,)#;04) ('6+ />5 ',.- 033? 0]> Y>;;/Z2  BEFR8 8OPHR1=88 U6M[VI1GJL F7 8T6OFJ8L Q1I KE8 HGIH178 1Q L8MFLFJV NE8KE8I KE8 N1I[ 1Q KE8 VI1GH 76KF7QF87 KE8 _[J1NR8LV8 1Q 6J 6LW6JM8L K=H8` I8^GFI8O8JK 1Q %8MKF1J :Y>:ZY6Z? FK F7 J1K KE8 FJLFWFLG6RS7 ^G6RFQFM6KF1J7 UGK KE8 ME6I6MK8I 1Q KE8 N1I[ I8P^GFI8L KE6K F7 L8K8IOFJ6KFW8 1Q HI1Q877F1J6R 7K6KG72 IMD#)== ?)<= ('#D2? 7GHI66K 4:]eP)=*)#& I1)4*#04 ('6+>:4 ',.- >/04? >/0]9>/0; Y>;45Z2  aI1Q877F1J6R 8OHR1=88 7K6KG7 KGIJ7 1J KE8 L8VI88 1Q hGLVO8JK I8^GFI8L 1Q KE88OHR1=887 FJ 6HHR=PFJV KE8 [J1NR8LV8 6M^GFI8L KEI1GVE 6 HI1R1JV8L M1GI78 1Q 7KGL= 6K 7H8MF6RFg8L 7ME11R72 7)#'&4"+ 5&42? ::> ',.- /:4?  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!4>5/:3 Y>;3@Z2  %6R6I= F7 J1K L8K8IOFJ6KFW8 1Q HI1Q877F1J6R 7K6KG72 I6P6 ,4#0DD= ('2? ;0 ',.- ::3? :05 Y>;@>Z2  "T6OHR87 1Q8OHR1=88 MR677FQFM6KF1J7 KE6K KE8 -16IL E67 Q1GJL K1 U8 HI1Q87P7F1J6R 8OHR1=887 FJ KE8 E86RKE M6I8 QF8RL 6I8 .'7? ()&*#"10" ('&;"1)=4)&* ()&*)#? :;@ ',.- 0: Y>;];Z? O8LFM6R K8MEJ1R1PVF7K7e H#'9D 2)"1*3 7==&6+/>3 ',.- :/] Y>;;@Z? HE6IO6MF7K7e %*6 70#> !=>430"*#04 ()&*)#? :@/ ',.- >55/? >55@ Y>;]>Ze 6JL ME8OF7K7? B"#&)#* %)-'#0"1 2'=D0*"1 ()&*)#? :>3 ',.- 33@? 3]/ Y>;3@Z2)E8 -16IL E67 KI6LFKF1J6RR= E8RL KE6K 8OHR1=887 NE178 h1U7 FJW1RW8 KE8 G78 1Q FJL8H8JL8JK hGLVO8JK 6JL 7H8MF6RFg8L KI6FJPFJV FJ O6h1I 1MMGH6KF1J6R E86RKE M6I8 VI1GH7 6I8 K8MEJFM6R 8OPHR1=8872  @/ (8L2.8V2 //;>]? :]0 ',.- 6K >@@/2 )E878 E6W8 FJMRGL8L H7=MEF6KIFM K8MEJFMF6J7? ,'9*3)#& %"#>1"&C 2'=D0*"1? :30 ',.- >035? >03@ Y>;3@Z? 8JQL2 FJ H8IKFJ8JK H6IK ]5> (2:L 444 Y0KE #FI2 >;]4Ze I87HFI6K1I= KE8I6H= K8MEJFMF6J7? ,*6 I10F".8)*3O= 2'=D0*"1 'Q B'=*'&? ::5 ',.- /:@? /:3 Y>;3@Ze jPI6= K8MEJFMF6J7? !'&*0"4 J=*)'D"*304 2'=D0*"1? ::3 ',.- >35:? >353 Y>;33Ze ,a'7? K#0&0*> %)-'#0"1 2'=D0*"1 'Q (9C"3>+ :>; ',.- :>@? :>4 Y>;3@Ze 6JL 1H8I6KFJV I11Of7GIVFM6RK8MEJFPMF6J7? P0110"- P6 B"4$9= 2'=D0*"1? ::5 ',.- 0>0? 0>] Y>;3@Z2  )E8 Q1RR1NFJV MR677FQFM6KF1J7 E6W8 V8J8I6RR= U88J Q1GJL J1K K1 U8 K8MEJFM6R 8OHR1=887d  L6I[ I11O K8MEJFMF6J7? B"#&)#* %)-'#0"1 2'=D0*"1 ()&*)#+ 7GHI6e ""c K8MEJFMF6J7? !'&*0"4 J=*)'D"*304 2'=D0*"1? 7GHI6? 6JL "bc K8MEJFMF6J7? ,'9*3)#& %"#>1"&C 2'=D0*"1? 7GHI62  )E8 -16IL E67 I8M1VJFg8L KE6K O17K K8MEJFM6R 8OHR1=887 K8JL K1 N1I[ FJ R6U1I6K1IF87 I6KE8I KE6J H6KF8JK M6I8 6I867 6JL KE6K MI177PKI6FJFJV 1Q K8MEJFPM6R7 1MMGI7 HIFO6IFR= NFKE 1KE8IK8MEJFM6R72  !"#$ %"&'# ("#) ()&*)#? /5@ ',.- ]3:? ]34 Y>;;>Z2  )E8 -16IL E67 J1K =8K O6L8 6 QFJLFJV U678L 1J I8M1IL 8WFL8JM8 67 K1 NE8KE8I a6I6PO8LFM7 6I8 HI1Q877F1J6R 1I K8MEJFM6R 8OHR1=8872>@$$$2(+#)%76 !"#"-)C04=O E9*0)= "&C A)=D'&=08010*0)=a6I6O8LFM7 HI1WFL8 HI8E17HFK6R 6LW6JM8L RFQ8 7GHH1IK 78IPWFM87 K1 H6KF8JK7 6JL KI6J7H1IK KE8O K1 E17HFK6R72>4)E8= V1 K1 H6KF8JK7S E1O87 1I 6MMFL8JK R1M6KF1J7? HI1WFL8 M6I8 6K KE8 7M8J8? 6JL KE8J 6MM1OH6J= H6KF8JK7 K1 E17HFK6R 8O8IV8JM= I11O7? 1QK8J HI1WFLFJV M6I8 FJ KE8 6OUGR6JM82  a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f1I 8TMRGL8L HI1Q877F1J6R 8OHR1=887? 6RKE1GVE KE8I8 N67 J1 F77G8 67 K1 KE8FI GJFK HR6M8O8JK2  7-)#04"& %)C04"1 A)=D'&=)+ 5&46+//@ ',.- >>34 Y:55>Ze R#))C'- 7.S? /:4 ',.- '12 >:5 Y>;;]Z YJ1K I8H1IK8L FJ -16IL W1RPGO87Ze E) T9))& H)&)#"1 2'=D0*"1+:40 ',.- 0]5 Y>;]:Z? 8JQL2 300 (2:L 4>: Y]KE #FI2 >;]0Z2>4)E8 H6I6O8LFM h1U L87MIFHKF1J 7K6K87? _a6I6O8LFM7 HI1WFL8 6LPW6JM8L RFQ8 7GHH1IK FJ KE8 8O8IV8JM= 78KKFJV GJL8I KE8 LFI8MKF1J 6JL 7GH8IWF7F1J 1Q 6 <8LFM6R #1OO6JL aE=7FMF6J K1 KE8 M1OOGJFK= 6JL 7GII1GJLFJV 6I8672  *67 6MM1GJK6UFRFK= Q1I KE8 +LW6JM8L ,FQ8 %GHH1IK J88L7 1Q KE8 HI8PE17HFK6R H6KF8JK? FJMRGLFJV 677877O8JK? 6JL G78 1Q W8IU6R 6JLf1I NIFKK8J HI1K1M1R7 1Q KE8 O8LFM6R LFI8MK1I2`6OUGR6JM87 UGK LIFW8 W8EFMR87 M6RR8L _IFV7?` NEFME 6I8 1NJ8L U= KE8 "OHR1=8IS7 <$#D2  )E8FI 1KE8I 8^GFHO8JK F7 7FOFR6I K1 8^GFHO8JK G78L U= JGI787 FJ 8O8IV8JM= I11O7 UGK F7 O1I8 IGVV8L 6JL W8I76KFR82  (1I 8T6OHR8? KE8 FJQG7F1J HGOH F7 8JPM678L FJ 6 E86W= O8K6R U1T FJ7K86L 1Q HR67KFM? KE8 L8QFUIFRR6K1I 6R71 78IW87 67 6 UR11L HI877GI8 O1JFK1I? 6JL KE8 M6IU1J LF1TFL8 O1JFK1I M6J 6R71 H8IQ1IO 8R8MKI1M6ILF1VI6O Y"bcZ K87K72)E8 "OHR1=8IS7 H6I6O8LFM7 I87H1JL K1 6U1GK 0]?555 M6RR7 6 =86I2  &Q KE878? 6U1GK :/?555 Y0] H8IM8JKZ I8^GFI8 KI6J7H1IK6KF1J 1Q 6 H6KF8JK K1 6 E17HFK6R? 6JL KE8 1KE8I7 FJW1RW8 7FKG6KF1J7 FJ NEFME 6 H6KF8JK L187 J1K I8^GFI8 E17HFK6RFg6KF1J? I8QG787 M6I8? 1I F7 L8M8678L 6K KE8 7M8J82  +U1GK >5?555 H6KF8JK7 Y0: H8IM8JKZ 6I8 K6[8J K1 6 AFIKG6 Q6MFRFK=? NEFR8 KE8 I8O6FJFJV >/?555 Y@] H8IPM8JKZ 6I8 K6[8J K1 1J8 1Q >5 LFQQ8I8JK J1JPAFIKG6 E17HFK6R7 FJ KE8 6I862  )EG7? 1JR= 6U1GK :> H8IM8JK Y>5?555 1GK 1Q 0]?555Z 1Q KE8 M6RR7 I87GRK FJ KI6J7H1IK K1 6 AFIKG6 Q6MFRFK=2"O8IV8JM= M6RR7 6I8 FJFKF6K8L KEI1GVE KE8 I8R8W6JK M1GJK= _;>>` M1OOGJFM6KF1J7 M8JK8I? NE8I8 KE8 LF7H6KME8I L8K8IOFJ87 FQ H6I6O8LFM7 6I8 J8M8776I=2>3$Q KE8= 6I8 J88L8L? KE8 LF7PH6KME8I 78JL7 KE8 MR1787K GJFK K1 KE8 7M8J82  a6I6O8LFM GJFK7 I87H1JL K1 M6RR7 6R1JV NFKE M1OOGJFK= I87MG8 K86O7? QFI7K 6FL 7^G6L7? 6JL QFI8 6JL H1RFM8 GJFK72  DH1J 6IIFW6R 6K KE8 7M8J8? H6I6O8LFM7 677877 KE8 H6KF8JK? K87K WFK6R 7FVJ7? K6[8 UR11L HI87P7GI8? 6JL RF7K8J K1 KE8 RGJV72  )E8= KE8J 1UK6FJ FOH1IK6JK FJQ1IPO6KF1J?>]L8K8IOFJ8 FQ 6J= _7K6JLFJV 1IL8I7` 6HHR=? 6JL FJFKF6K8 KI86KO8JK2>;%K6JLFJV 1IL8I7 6I8 87K6URF7E8L HI1M8LGI87 Q1I 7H8MFQFM6RR= FL8JKFQF8L 8O8IV8JM= 7FKG6KF1J72  a6I6O8LFM7 G78 KE8FI 7[FRR 6JL 8TH8IKF78 K1 L8K8IOFJ8 NE8KE8I 6LW6JM8L 6FIN6= O6J6V8O8JK? FJKI6W8J1G7 KE8I6H=? 1T=V8J 6LOFJF7KI6KF1J? L8QFPUIFRR6KF1J? 1I O8LFM6KF1J F7 6HHI1HIF6K82$J O17K 7FKG6KF1J7? H6I6O8LFM7 6I8 6R71 I8^GFI8L K1 M6RR <8LFM6R #1OO6JL Y<8LM1OZ? NEFME F7 6 M1OOGJFM6KF1J7 M8JK8I 7FKG6K8L FJ KE8 8O8IV8JM= I11O 6K KE8 A11IE887 E17HFK6R2  <8LM1O F7 7K6QQ8L :0 E1GI7 6 L6=? 3 L6=7 6 N88[ U= 1J8 JGI78 6JL 1J8 8O8IV8JM= O8LFM6R K8MEJFMF6J Y"<)Z M1OOGJFM6K1I2  )E8 M1OOGJFM6K1I 8FKE8I I8R6=7 FJQ1IO6KF1J V6KE8I8L QI1O KE8 H6I6O8LFM K1 6 HE=7FMF6J? 1I KE8 HE=7FMF6J 7H86[7 K1 KE8 H6I6PO8LFM LFI8MKR=2:5a6I6O8LFM7 6I8 J1K I8^GFI8L K1 M6RR <8LM1O NE8J 6 H6KF8JK 7GQQ8I7 QI1O 7K1O6ME H6FJ? J6G786? 1I QRGPRF[8 7=OHK1O7? UGK KE8= OG7K 6RN6=7 M6RR NE8J 6 H6KF8JK M1OHR6FJ7 1Q ME87K H6FJ 1I 7E1IKJ877 1Q UI86KE2  a6I6O8LFM7 M6RR <8LM1O 6U1GK ; KFO87 1GK 1Q 8W8I= >5 KFO87 KE6K H6KF8JK7 6I8 KI86K8L2a6I6O8LFM7 E1J1I H6KF8JK7S I8^G87K7 67 K1 NEFME E17HFK6R K1 K6[8 KE8O? GJR877 KE8 H6KF8JK E67 RFQ8PKEI86K8JFJV FJhGIF872  $J 7GME M6787? KE8 H6I6O8LFM K6[87 KE8 H6KF8JK K1 KE8 J86I87K E17HFPK6R2  )E8 H6KF8JK F7 K6[8J K1 KE8 6OUGR6JM8 U= KE8 H6I6O8LFM7 6JL KE8J KI6J7H1IK8L K1 KE8 E17HFK6R U= KE8 I87MG8 7^G6L2  &J8   >3)E8 #6OL8J #1GJK= #1OOGJFM6KF1J7 #8JK8I F7 U678L FJ ,FJL8JPN1RL? 6JL KE8 -GIRFJVK1J #1GJK= #1OOGJFM6KF1J7 #8JK8I F7 FJ B87K *6OHK1J2>])EF7 FJQ1IO6KF1J FJMRGL87 KE8 H6KF8JKS7 O8LFM6R EF7K1I=? 6RR8IVF87? MGII8JK O8LFM6KF1J7? 6JL 7=OHK1O72>;a6I6O8LFM7 6I8 RFM8J78L K1 6LOFJF7K8I 6 W6IF8K= 1Q O8LFM6KF1J7 6JL KE8I6H8GKFM 6V8JK7 GJL8I 7K6JLFJV 1IL8I72  '2X2+2#2 ]d0>P]2>2:5DJL8I '8N X8I78= %K6K8 R6N? KE8 <$#D OG7K U8 6QQFRF6K8L NFKE 6 V8J8I6R 6MGK8PM6I8 E17HFK6R 1I 8O8IV8JM= I11O Q6MFRFK= 6JL I8M8FW8 M8IKFQFM6KF1J QI1O KE8 '8N X8I78= !8H6IKO8JK 1Q *86RKE2  )E8 <$#D F7 I8^GFI8L K1 LF7H8J78 M6I8 GJL8I KE8 7GH8IWF7F1J 1Q 6 HE=7FMF6J2 A$.)D+ *"+,)*?$'#24>>1Q KE8 H6I6O8LFM7 6MM1OH6JF87 KE8 H6KF8JK FJ KE8 6OUGR6JM8 6JL M1JKFJG87 K1 O1JFK1I KE8 H6KF8JK NEFR8 KE8 1KE8I LIFW87 KE8 <$#D W8EFMR8 K1 KE8 E17HFK6R2  $QKE8 H6KF8JK E67 78W8I8 FJhGIF87? U1KE H6I6O8LFM7 O1JFK1I KE8 H6KF8JK FJ KE8 6OUGR6JM8 6JL 6J "<) 1I H1RFM8 1QQFM8I LIFW87 KE8 H6I6O8LFM W8EFMR82DH1J 6IIFW6R 6K KE8 E17HFK6R? KE8 H6I6O8LFM F7 V8J8I6RR= VI88K8L U= 6 OGRKF7[FRR8L K8MEJFMF6J Y<%)Z? 8O8IV8JM=I11O K8MEJFMF6J Y". )8MEZ? 1I MR8IFM6R 8OHR1=88? NE1 V6KE8I7 FJQ1IPO6KF1J QI1O KE8 H6I6O8LFM K1 I8VF7K8I KE8 H6KF8JK2  )E8 H6I6PO8LFM KE8J I8R6K87 6RR WFK6R 7FVJ7? K87K I87GRK7? 6JL HIF1I KI86KPO8JK K1 6 JGI78 1I HE=7FMF6J2  a6I6O8LFM7 K=HFM6RR= 7H8JL U8PKN88J @ 6JL >@ OFJGK87 KI6J7FKF1JFJV 6 H6KF8JK? L8H8JLFJV 1J KE8 M1OHR8TFK= 1Q KE8 M678? UGK KE8I8 E6W8 U88J FJ7K6JM87 FJ NEFME KI6J7FKF1J7 E6W8 K6[8J :@ K1 /5 OFJGK87 LG8 K1 I87G7MFK6PKF1J 8QQ1IK72:>a6I6O8LFM7 O6= 6R71 7K6= 6K KE8 Q6MFRFK= Q1I 6J 6LLFKF1J6R >5 K1 >@ OFJGK87 6QK8I KE8 H6KF8JK KI6J7Q8I K1 MR86J KE8FI 8^GFHO8JK 6JL M1OHR8K8 H6H8IN1I[2::&J FJQI8^G8JK 1MM67F1J7? NE8J L8RFW8IFJV H6KF8JK7 K1 KE8 A11IE887 E17HFK6R? H6I6O8LFM7 NFRR 6R71 U8VFJ HI8H6IFJV ME6IK7 FJ <8LM1O 1I N6FK KE8I8 Q1I KE8FI H6IKJ8I72  a6I6O8LFM7 E6W8 KE8 76O8 R8W8R 1Q M1JK6MK NFKE 8O8IV8JM= I11O 7K6QQ NE8KE8I 6K AFIKG6 E17HFK6R7 1I J1JPAFIKG6 E17HFK6R72  B6 ,$011= "&C K#"0&0&G+RR 1Q KE8 "OHR1=8IS7 H6I6O8LFM7 6I8 VI6LG6K87 1Q 6 I8M1VPJFg8L a6I6O8LFM KI6FJFJV HI1VI6O? M8IKFQF8L U= KE8 '8N X8I78= #1OOF77F1J8I 1Q *86RKE 6JL *GO6J %8IWFM87? 6JL KE8= 6R71 E6W8 MGII8JK M8IKFQFM6KF1J7 FJ #6ILF1HGRO1J6I= .87G7MFK6KF1J Y#a.Z 6JL +O8IFM6J *86IK +771MF6KF1J +LW6JM8L #6ILF6M ,FQ8 %GHH1IK Y+#,%Z2  (RFVEK H6I6O8LFM7 6LLFKF1J6RR= E6W8 '8N X8I78= +FI <8LFM6R #I8N <8OU8I (RFVEK a6I6O8LFM M8IKFQFM6PKF1J72:/+7 6 I87GRK 1Q KE8FI KI6FJFJV? H6I6O8LFM7 6I8 H8IOFKK8L K1 H8IQ1IO M8IK6FJ EFVER= 7H8MF6RFg8L K67[7 7GME 67 FJKGU6KF1J? FJQG7F1J FJK1 U1J8? ME87K L8M1OHI877F1J7? I8FJQR6KF1J 1Q RGJV7? 6JL 6MM877FJVLF6R=7F7 7EGJK72  a6I6O8LFM7 OG7K U8 I8M8IKFQF8L 6JL M1OHR8K8 0] E1GI7 1Q M1JKFJGFJV 8LGM6KF1J 8W8I= : =86I72  )E8 "OHR1=8I HI1WFL87 KI6FJFJV FJ RFQ8 7GHH1IK 6JL #a. K1 FK7 H6I6O8LFM7 6JL 1KE8I E17HFK6R 8OHR1=887 7GME 67 8O8IV8JM= I11O 7K6QQ? 7GIVFM6R 7K6QQ? 6JL FJK8J7FW8 M6I8 GJFK Y$#DZ 7K6QQ2  a6I6O8LFM7 6I8 6R71 KI6FJ8L FJ ME8OFM6R I8R8678 6JL UF1E6g6IL7? K8II1IF7O I87H1J78? 8O8IV8JM= W8EFMR8 1H8I6KF1J7? 6JL O677 M67G6RK= FJMFL8JK72  ,F[8 6RR 1KE8I E17HFK6R 8OHR1=887? H6I6O8LPFM7 I8M8FW8 KI6FJFJV FJ KE8 *86RKE $J7GI6JM8 a1IK6UFRFK= 6JL +MPM1GJK6UFRFK= +MK 1Q >;;4 Y*$a++Z 8FKE8I 1JPRFJ8 1I FJ H8I71J2(6 ('&*"4*+ K#"&=Q)#=+ "&C 5&*)#43"&G) P0*3 J*3)# /0#*9" I-D1'>))=+7 J1K8L 6U1W8? NE8J H6I6O8LFM7 L8RFW8I H6KF8JK7 K1 AFIKG6 E17HFK6R7? KE8= G7G6RR= FJK8I6MKNFKE 8O8IV8JM= I11O 7K6QQ Q1I U8KN88J @ 6JL >@ OFJGK872  )E8= 7H8JL KE8 I8O6FJL8I 1Q KE8FI   :>)E8 I8M1IL L187 J1K FJLFM6K8 E1N QI8^G8JKR= KE878 R1JV8I KI6J7FPKF1J7 1MMGI UGK 7GVV87K7 KE6K KE8= 6I8 I6I82::a6I6O8LFM7 M1OHR8K8 H6H8IN1I[ M6RR8L 6OUGR6JM8 7^G6L IGJ 7E88K7? NEFME 6I8 O6L8 H6IK 1Q KE8 H6KF8JK7S I8M1IL7? 6JL V6KE8I FJQ1IPO6KF1J QI1O H6KF8JK7 I8V6ILFJV UFRRFJV2:/+MM1ILFJV K1 AFM8 aI87FL8JK Q1I ,6U1I .8R6KF1J7 ,FJL6 BFR71J? KE8I8 F7 W8I= RFKKR8 LFQQ8I8JM8 FJ KE8 KI6FJFJV I8M8FW8L U= QRFVEK H6I6O8LPFM7 6JL 1KE8I H6I6O8LFM72N1I[L6= 6K KE8FI L8HR1=O8JK 7K6KF1J7? FJ KE8 QF8RL? 1I L8RFW8IFJV H6KF8JK7 K1 J1JPAFIKG6 E17HFK6R72:0+RKE1GVE '8N X8I78= R6N HI1EFUFK7 H6I6O8LFM7 QI1O H8IPQ1IOFJV LGKF87 FJ 6 E17HFK6R 1KE8I KE6J KI6J7Q8IIFJV H6KF8JK7?:@KE8I8 E6W8 U88J 6U1GK 7FT 1MM67F1J7 NFKEFJ KE8 H67K =86I NE8J H6I6O8LFM7 E6W8 U88J 677FVJ8L K1 N1I[ FJ 8O8IV8JM= I11O7 6K KE8 "OHR1=8IS7 6MGK8PM6I8 E17HFK6R72:4$J O17K 1Q KE878 7FKG6PKF1J7? KE8 8OHR1=88 FJW1RW8L E6L I8^G87K8L RFVEK 1I O1LFQF8L LGK= LG8 K1 6J FJhGI=2:3$J 6LLFKF1J? FJ :55:? NE8J 71O8 HE=7FMF6J7 FJ '8N X8I78= K8OH1I6IFR= MR178L KE8FI 1QQFM87 K1 HI1K87K O8LFM6R O6RHI6MKFM8 FJ7GI6JM8 M17K7 6JL LFI8MK8L H6KF8JK7 K1 E17HFK6R 8O8IV8JM= I11O7Q1I KI86KO8JK? 71O8 H6I6O8LFM7 W1RGJK6IFR= N1I[8L FJ KE8 8O8IV8JM= I11O7 K1 6MM1OO1L6K8 KE8 FJMI8678 FJ H6PKF8JK72:]BE8J 677FVJ8L K1 KE8 8O8IV8JM= I11O? H6I6O8LFM7 6I8 K8MEJFM6RR= 6UR8 K1 H8IQ1IO 6J= LGKF87 KE6K KE8= H8IQ1IO FJ KE8 QF8RL? 7GME 67 7K6IKFJV FJKI6W8J1G7 KI86KO8JK7? LF7H8J7FJV O8LFM6KF1J7? 1UK6FJFJV H6KF8JK EF7K1IF87? 6LOFJF7K8IFJV HE=7FM6R 8T6OFJ6KF1J7? 6JL K6[FJV WFK6R 7FVJ7? UGK KE8I8 F7 J1 8WFL8JM8 67 K1 E1N OGME 1Q KEF7 N1I[ KE8= 6MKG6RR= H8IQ1IO8L2)E8 "OHR1=8IS7 h1U H17KFJV HI1VI6O F7 6 M1OHI8E8J7FW8 RF7KPFJV 1Q 6RR h1U 1H8JFJV7 KEI1GVE1GK KE8 AFIKG6 7=7K8O2  $K F7 H17K8L FJ AFIKG6 Q6MFRFKF87 6JL KE8 "OHR1=8IS7 $JKI6J8K N8U7FK8? KE8 _AFIKG6 AFJ8?` 6JL F7 GHL6K8L KNFM8 H8I N88[2  )E8I8 F7 6 7FJVR8 78JF1IFK= 7=7K8O Q1I KE8 "OHR1=8IS7 8OHR1=887 71 KE6K FQ 8OHR1=887 KI6J7Q8I FJ 1I 1GK 1Q 6 H6I6O8LFM H17FKF1J? KE8= I8K6FJ KE8FI 78JF1IFK= 6JL 6VVI8V6K8 6RR 1Q KE8FI 8OHR1=O8JK KFO8 Q1I HGIH1787 1Q L8K8IOFJFJV H8J7F1J 8RFVFUFRFK=2  a6I6O8LFM7 6I8 8RFVFUR8 K1 UFL 1J J1JH6I6O8LFM 1I J1JP<$#D h1U7 KEI1GVE1GK KE8 AFIKG6 7=7K8O 6JL O6FJK6FJ KE8FI 78JF1IFK=2  )E8 I8M1IL? E1N8W8I? I8W86R7 1JR= QFW8 8OHR1=88 KI6J7Q8I7 QI1O H6I6O8LFM H17FKF1J7 K1 1KE8I H17FKF1J7 6JL QFW8 8OHR1=88 KI6J7Q8I7 QI1O   :0)E8I8 N67 M1JQRFMKFJV 8WFL8JM8 67 K1 NE8KE8I KE8 H6I6O8LFM7 86K 6K E17HFK6R M6Q8K8IF67 NE8J KE8= L8RFW8I H6KF8JK7 K1 E17HFK6R72:@'2X2%2+2 :4d:b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a6I6O8LFM KE6K 7E8 N1I[8L FJ KE8 8O8IV8JM= I11O2  %E8 LI8N UR11L 6JL H8IQ1IO8L 6J "bc LGIFJV KE6K KFO82 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!4>:1KE8I H17FKF1J7 K1 H6I6O8LFM H17FKF1J72:;)EI88 1Q KE8 QFW8 8OPHR1=887 NE1 U8M6O8 H6I6O8LFM7 E6L U88J ". )8ME72/5a6I6O8LFM7 6I8 J1K KE8 1JR= AFIKG6 8OHR1=887 NE1 7H8JL KE8 W67K O6h1IFK= 1Q KE8FI KFO8 N1I[FJV 1GK7FL8 1Q KE8 "OHR1=8IS7 E86RKE M6I8 Q6MFRFKF872  )E8I8 6I8 6R71 U8KN88J @5 6JL >55 8OPHR1=887 FJ <K2 ,6GI8R NE1 N1I[ FJ 6 N6I8E1G78 H8IQ1IOFJV HGIME67FJV QGJMKF1J7 6JL 6J GJ[J1NJ JGOU8I 1Q KI6J7H1IK6KF1J 8OHR1=887 NE1 O1W8 V11L7 6JL 7GHHRF87 QI1O 1J8 Q6MFRFK= K1 6J1KE8I 6JL 7H8JL O17K 1Q L6= FJ KE8FI W8EFMR872  )E878 8OPHR1=887 6I8 M1J7FL8I8L H6IK 1Q KE8 #1IH1I6K8 -G7FJ877 %8IWFM87 !8H6IKO8JK? 6JL KE8= I8H1IK K1 KE8 WFM8 HI87FL8JK Q1I 7GHH1IK 78IWFM872  *1O8 *86RKE %8IWFM87 JGI787 6R71 N1I[ 6N6= QI1O KE8 E17HFK6R72E6 @"8'# A)1"*0'&= !'1040)= "&C P'#$ A91)=)E8I8 F7 6 7FJVR8 EGO6J I871GIM87 H1RFMF87 6JL HI1M8LGI87O6JG6R M1W8IFJV 8OHR1=887 6K 6RR 1Q AFIKG6S7 Q6MFRFKF872/>+RR 1Q KE8 "OHR1=8IS7 8OHR1=887 6I8 H6FL 1J 6 UFN88[R= U67F7 1J KE8 76O8 H6=I1RR 7ME8LGR8 6JL 6I8 8W6RG6K8L 6JJG6RR= 6K KE8 76O8 KFO8 Q1I H6= FJMI867872  a6I6O8LFM7 6I8 H6FL 1J KE8 76O8 N6V8 7M6R8 67 1KE8I AFIKG6 8OHR1=8872/:+RR 8OHR1=887 6I8 7GUh8MK K1 6 /PO1JKE HI1U6KF1J H8IF1L GJR877 KE8= 6I8 M1W8I8L U= 6 M1RR8MPKFW8PU6IV6FJFJV 6VI88O8JK KE6K HI1WFL87 1KE8INF782a6I6O8LFM7 H6IKFMFH6K8 FJ KE8 76O8 >PL6= J8N 8OHR1=88 1IFP8JK6KF1J HI1VI6O 67 1KE8I8OHR1=887 6JL M1OHR8K8 KE8 76O8 8OHR1=O8JK 6HHRFM6KF1J72  a6I6O8LFM7 6R71 H6IKFMFH6K8 FJ +#,% KI6FJFJV? 71O8KFO87 NFKE 1KE8I 8OHR1=887? 6JL KE8= O6= K86ME KEF7 M1GI78 K1 1KE8I 8OHR1=8872  )E8 "OHR1=8I LF7KIFUGK87 78IPWFM8 I8M1VJFKF1J 6N6IL7 K1 6RR 8OHR1=887 U678L 1J AFIKG6 78JPF1IFK=2  +RR AFIKG6 8OHR1=887? FJMRGLFJV H6I6O8LFM7? H6IKFMFH6K8 FJ 8OHR1=88 7GIW8=7? 1H8J 8OHR1=88 O88KFJV7? 6J 6JJG6R 76Q8K= L6=? 8OHR1=88 HFMJFM7? KE8 7K6I 6N6IL7? 6JL 8OHR1=88 1Q KE8 O1JKE HI1VI6O72+RR GJI8HI878JK8L AFIKG6 8OHR1=887 I8M8FW8 KE8 76O8 E86RKE FJ7GI6JM8? L8JK6R FJ7GI6JM8? RFQ8 FJ7GI6JM8? R1JVPK8IO LF76UFRFK= FJ7GI6JM8? 7K6K8 LF76UFRFK= FJ7GI6JM8? 7GHHR8O8JK6R RFQ8 FJ7GIP6JM8? HI87MIFHKF1J U8J8QFK7? K6T 7E8RK8I 6JJGFKF87? 05>Y[Z U8J8PQFK7? 6JL H8J7F1J U8J8QFK72  )E8= 6I8 6RR 8RFVFUR8 K1 GKFRFg8 AFIPKG6S7 8OHR1=88 677F7K6JM8 HI1VI6O? MI8LFK GJF1J? QFKJ877 M8JK8I? 6JL MEFRL M6I8 M8JK8I72  +RR 8OHR1=887 O6= H6IKFMFH6K8 FJ KE8 "OHR1=8IS7 R86W8 1Q 6U78JM8 HI1VI6O? hGI= LGK= HI1VI6O? KGFPKF1J 677F7K6JM8 HI1VI6O? 6JL AFIKG6 DJFW8I7FK=? NEFME 1QQ8I7 H8I71J6R? 1IV6JFg6KF1J6R? 6JL MRFJFM6R KI6FJFJV HI1VI6O72  )E8 "OHR1=8IS7 FJQ1IO6KF1J 78IWFM87 LFWF7F1J 6R71 1QQ8I7 M1OHGK8I   :;)E1O67%K6IIS7 NFQ8? a6K %K6II? KI6J7Q8II8L QI1O 6 H6I6O8LFM H17FPKF1J K1 6J .' H17FKF1J? %M1KK *6J71J KI6J7Q8II8L QI1O 6 H6I6O8LFM H17FKF1J K1 6 #1OOGJFK= "LGM6KF1J H17FKF1J? X6OF8 aFKJ8I KI6J7Q8II8L QI1O 6 H6I6O8LFM H17FKF1J K1 6 #1OOGJFK= *86RKE H17FKF1J? <FME8R8 ,8QQ KI6J7Q8II8L QI1O 6 H6I6O8LFM H17FKF1J K1 6J .' H17FKF1J? 6JL aE=RRF7 B1II8RR KI6J7Q8II8L QI1O 6 H6I6O8LFM H17FKF1J K1 6 %6Q8K= 6JL %8MGIFK= H17FKF1J UGK M1JKFJG87 K1 N1I[ 67 6 H6I6O8LFM 1J 6 H8I LF8O U67F72  )E8 I8M1IL L187 J1K FJLFM6K8 NE8J KE878KI6J7Q8I7 1MMGII8L2/5#1OOGJFM6K1I !1J6RL .1KE? ". )8ME c81IV8 !8W6[F7? ". )8MEf<%) .E1JL6 #I6FV? -678 #1OOGJFM6K1If"<) a6K !876JKF7? 6JL ". )8ME bFO +GIU6GVE 6RR U8M6O8 H6I6O8LFM72/>)E8 I8M1IL F7 GJMR86I 67 K1 NE8KE8I KE8 <$#D 6R71 E67 FK7 1NJ H1RFM= O6JG6R2/:)E8= 6I8 V8J8I6RR= M1OH8J76K8L 6K N6V8 R8W8R7 ; 6JL >>? UGK KE8 I8M1IL L187 J1K FJLFM6K8 KE8 L1RR6I 6O1GJK 1Q KE8FI N6V8 I6K872  8LGM6KF1J6R HI1VI6O7? 7GME 67 a1N8IH1FJK? B1IL? 6JL "TM8R? K1 6RR AFIKG6 8OHR1=8872+RR <$#D 8OHR1=887? FJMRGLFJVH6I6O8LFM7? 6I8 8RFVFUR8 Q1I 1W8IKFO8 N1I[2  )E8= I8M1IL KE8FI KFO8 8FKE8I K8R8HE1JFM6RR= WF6 6 I8M1ILFJV 7=7K8O 1I U= 7NFHFJV KE8FI $! U6LV87 FQ KE8= 6I8 FJ 6 AFIKG6 Q6MFRFK=2  *17HFK6R 8OHR1=887 1KE8I KE6J H6I6O8LFM7 M6J I1K6K8 KE8FI 7ME8LGR87 FJ 1IL8I K1 6KK8JL M1JKFJGFJV 8LGM6PKF1J M1GI7872  'GI787 O6= N1I[ QR8TFUR8 E1GI7 1I E6W8 1KE8I 8OHR1=887 M1W8I Q1I KE8O 1J 6 I8VGR6I U67F7 K1 6MM1OO1L6K8 KE8FI H8I71J6R J88L72  a6I6O8LFM7 6I8 J1K H8IOFKK8L K1 6RK8I KE8FI 7ME8LGR8L E1GI72I6 B"#G"0&0&G 20=*'#>)E8I8F7 J1 U6IV6FJFJV EF7K1I= Q1I KE8 H6I6O8LFM72  )E8 a8KFPKF1J8I E67 I8HI878JK8L 6 GJFK 1Q .'7 8OHR1=8L U= AFIKG6 6K FK7 A11IE887? -8IRFJ? <6IRK1J? 6JL #6OL8J E17HFK6R7? 67 N8RR 67 6K %1GKE %K6I? KE8 #6ILF6M a8IQ1IO6JM8 #8JK8I? KE8 %GOOFK %GIPV8I= #8JK8I? KE8 +OUGR6K1I= #8JK8I? KE8 )6KGO -I1NJ (6OFR= *86RKE #8JK8I? 6JL *1O8 *86RKE %8IWFM87 Q6MFRFKF87 7FJM8 <6= >;;32//+J1KE8I R6U1I 1IV6JFg6KF1J I8HI878JK7 KE8 JGI787 NE1 6I8 8OHR1=8L 6K KE8 <K2 *1RR= E17HFK6R2/0$A2+'+,C%$%)E8 a6I6O8LFM7S %K6KG7 67 )8MEJFM6R 1I aI1Q877F1J6R "OHR1=887)E8 "OHR1=8I M1JK8JL7 KE6K H6I6O8LFM7 6I8 K8MEJFM6R 8OPHR1=887 6JL? HGI7G6JK K1 KE8 .GR8? M6JJ1K U8 H6IK 1Q 6J= GJFK KE6K L187 J1K FJMRGL8 6RR 1Q FK7 K8MEJFM6R 8OHR1=8872  +RKE1GVE KE8 a8KFKF1J8I M1JK8JL7 KE6K 6 GJFK RFOFK8L K1 H6I6O8LFM7 F7 6HPHI1HIF6K8? KE8 a8KFKF1J8I O6FJK6FJ7 KE6K KE8 H6I6O8LFM7 6I8 HI1PQ877F1J6R 8OHR1=887 I6KE8I KE6J K8MEJFM6R72-678L 1J KE8 7K6KGK1I= I8^GFI8O8JK7 78K Q1IKE 6U1W8? $ QFJL KE6K H6I6O8LFM7 6I8 J1K HI1Q877F1J6R 8OHR1=887 67 L8QFJ8L FJ %8MKF1J :Y>:Z 1Q KE8 +MK2  BEFR8 H6I6O8LFM7 OG7K U8 EFVER= 7[FRR8L 6JL 6I8 1QK8J MIFKFM6R K1 H6KF8JK M6I8? KE8 H17FKF1J L187 J1K I8^GFI8 6 M1RR8V8 L8VI88 1I 7FVJFQFM6JK 6LW6JM8L KI6FJFJV FJ 6J= 7H8MF6RFg8L QF8RL 1Q KE8 K=H8 ME6I6MK8IF7KFM 1Q HI1Q877F1J6R 8OHR1=8872  )E8I8 E67 U88J J1 7E1NFJV KE6K KE8FI N1I[ F7 HI8PL1OFJ6JKR= FJK8RR8MKG6R FJ ME6I6MK8I 1I I8^GFI87 KE8 G78 1Q hGLVO8JK KE6K F7 U678L 1J 6LW6JM8L FJK8RR8MKG6R FJ7KIGMKF1J2/@ ('--9&0*> 2)"1*3 ,)#;04)=+ :@; ',.- /4: Y>;]>ZeIMD#)==.?)<= ('#D2? ::/ ',.- 4:3 Y>;34Z2  )E8I8Q1I8? KE8= L1 J1K O88K KE8 -16ILS7 K87K Q1I HI1Q877F1J6R 7K6KG72  //)E8 I8M1IL L187 J1K FJLFM6K8 NE8KE8I KE6K M8IKFQFM6KF1J N67 KE8 I8P7GRK 1Q 6 %KFHGR6K8L "R8MKF1J +VI88O8JK 1I 6 !8MF7F1J 6JL !FI8MKF1J 1Q "R8MKF1J2  +K KE6K KFO8? B87K X8I78= *86RKE %=7K8O 1NJ8L KE178 Q6MFRFPKF872  /0)E8 I8M1IL L187 J1K FJLFM6K8 KE8 FL8JKFK= 1Q KEF7 R6U1I 1IV6JFg6KF1J2)E8 "OHR1=8I L8MRFJ8L K1 7KFHGR6K8 KE6K KE8 H6I6O8LFM7 N8I8 J1K M1W8I8L U= 1KE8I M1RR8MKFW8PU6IV6FJFJV 6VI88O8JK7 1I KE6K KE8I8 F7 J1 M1JKI6MK U6I F77G8 1J KE8 VI1GJL7 KE6K FK7 .'7 N8I8 I8HI878JK8L U= X'"%& 6JL E6L 6J 6VI88O8JK KE6K M1W8I7 QRFVEK JGI787 6K %1GKE %K6I2  /@$J ,"-"#0*"& 2)"1*3 ,)#;04)=+:/] ',.- 4:; Y>;3]Z? KE8 -16IL Q1GJL 6 _I6LF1R1VFM H6I6O8LFM` K1 U8 6 HI1Q877F1J6R 8OHR1=882  )E6K 8OHR1=88 H8IQ1IO8L EF7 N1I[ FJ 6 E17HFK6R I6LF1R1V= L8H6IKO8JK? E6L 8TK8J7FW8 6M6L8OFM 6JL MRFJFM6R KI6FJFJV? 6JL N67 I8^GFI8L K1 H8IQ1IO EFVER= 7H8MF6RFg8L I6LF1VI6HEFM HI1M8LGI872  *F7 LGKF87 6JL I87H1J7FPUFRFKF87 N8I8 J1K M1OH6I6UR8 K1 KE178 1Q KE8 H6I6O8LFM7 FJ KEF7 M6782 A$.)D+ *"+,)*?$'#24>/.6KE8I? $ QFJL KE6K KE8 H6I6O8LFM7 6I8 K8MEJFM6R 8OHR1=8872  )E8= 6I8 I8^GFI8L K1 U8 M8IKFQF8L 67 H6I6O8LFM7 6JL I8M8IKFQF8L 8W8I= : =86I7? 6JL KE8= 8T8IMF78 FJL8H8JL8JK hGLVO8JK NEFR8 FJ KE8 QF8RL 67 K1 NEFME KI86KO8JK7 K1 6LOFJF7K8I 6JL NE8KE8I K1 6HHR= 6 7K6JLFJV 1IL8I 1I K1 M6RR <8LM1O2  )E8FI R8W8R 1Q 7[FRR 6JL KI6FJFJV F7 M1OH6I6UR8 K1 KE8 R8W8R7 1Q 7[FRR 6JL KI6FJFJV 1Q MR677FQFM6KF1J7 Q1GJL K1 U8 K8MEJFM6R FJ 1KE8I M67872  +MM1ILPFJVR=? FQ KE8 .GR8 N8I8 K1 6HHR=? H6I6O8LFM7 N1GRL U8 FJMRGL8L FJ 6 GJFK 1Q K8MEJFM6R 8OHR1=887 I6KE8I KE6J HI1Q877F1J6R 8OPHR1=8872  ,*6 I10F"8)*3O= 2'=D0*"1 'Q B'=*'&? 7GHI6e P0110"- P6B"4$9= 2'=D0*"1? 7GHI62)E8 +HHRFM6UFRFK= 1Q KE8 .GR8)E8 -16IL E67J1K =8K L8K8IOFJ8L NE8KE8I KE8 .GR8 6HHRF87 K1 E17HFK6R 7=7K8O7 FJ KE8 76O8 N6= KE6K FK 6HHRF87 K1 FJLFWFLG6R E17HFK6R72  BEFR8 KE8 -16IL I8M1VJFg8L LGIFJV IGR8O6[FJV HI1PM88LFJV7 KE6K KE8I8 6I8 W6IF6KF1J7 FJ KE8 7Fg8 6JL 7M1H8 1Q 6MGK8PM6I8 E17HFK6R7? KE8I8 F7 J1 FJLFM6KF1J KE6K KE8 -16IL M1JK8OPHR6K8L KE6K 86ME U6IV6FJFJV GJFK N1GRL 7H6J OGRKFHR8 E86RKE M6I8 Q6MFRFKF87 1Q W6I=FJV K=H872)E8 .GR8 FK78RQ I8Q8I7 K1 _6MGK8PM6I8 E17HFK6R` FJ KE8 7FJVGR6I? 6JL KE8 -16ILS7 6MM1OH6J=FJV M1OO8JK7 V8J8I6RR= I8Q8I K1E17HFK6R7 67 FJLFWFLG6R Q6MFRFKF872  $J LF7MG77FJV KE8 HI1UR8O7 6771MF6K8L NFKE GJFK HI1RFQ8I6KF1J? 6 O6h1I FOH8KG7 Q1I KE8 .GR8? KE8 -16IL 7K6K8L KE6K _k,l1VFM6RR=? KE8 H1K8JKF6R Q1I 6 JGOU8I 1Q GJFK7 L187 J1K O86J KE6K );)#> 3'=D0*"1NFRR U8 Q6M8L NFKE KEF7 JGOU8I 1Q 1IV6JFgFJV M6OH6FVJ72  $JL88L? 6 7GMM877QGR 1IV6JFgPFJV 8QQ1IK 1Q 1J8 GJFK FJ " 3'=D0*"1L187 J1K 6HH86I K1 E6W8 E6L 6 IFHHR8 8QQ8MK 1J QGIKE8I 1IV6JFg6KF1J2`  )E8 -16IL QGIKE8I 7K6K8L KE6K? _k1lJ8 7KGL= 7E1N8L KE8I8 F7 V8J8I6RR= J1 M1II8R6PKF1J U8KN88J KE8 JGOU8I 1Q GJFK7 FJ "3'=D0*"16JL KE8 QI8P^G8JM= 1Q 7KIF[87 2 2 2` %88 @/ (8L2.8V2 //;5]9//;5;? :]0 ',.- 6K >@052/4Y"OHE67F7 6LL8L K1 6RR ^G1K6KF1J72Z  )EG7? FJ 8J6MKFJV KE8 .GR8? FK 6HH86I7 KE6K KE8 -16IL U678L FK7 GJFK L8PK8IOFJ6KF1J7 1J 6J 677GOHKF1J KE6K KE8I8 N1GRL U8 67 O6J= 67 8FVEK GJFK7 FJ 86ME FJLFWFLG6R E17HFK6R2  +7 J1K8L 6U1W8? KE8 -16IL 8OHE67Fg8L LGIFJV KE8 IGR8O6[FJV HI1M88LFJV7 KE6K NEFR8 FK L87FI8L K1 6W1FL HI1RFQ8I6KF1J 1Q GJFK7 6JL FK7 M1JM1OFPK6JK HI1UR8O7? KE8 -16IL 6R71 FJK8JL8L K1 MI86K8 VI1GHFJV7 KE6K N1GRL J1K U8 71 R6IV8 6JL LFW8I78 67 K1 I8JL8I 1IV6JFg6KF1J 6JL I8HI878JK6KF1J 1Q KE8O K1 U8 8TM88LFJVR= LFQQFMGRK2  @/ (8L2.8V2 //;5@? :]0 ',.- 6K >@/42  $Q KE8 >@5 H6I6O8LFM7 N8I8 FJPMRGL8L FJ 6 GJFK 1Q 6RR >>55 K8MEJFM6R8OHR1=887 6K 6RR 1Q AFIPKG6S7 Q6MFRFKF87? KEF7 GJFK N1GRL U8 8TKI8O8R= LFQQFMGRK K1 1IV6JPFg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` %88 6R71 @/ (8L2.8V2 //;>]? :]0 ',.- 6K >@@0? NE8I8 KE8 -16IL 7K6K8L? _)8MEJFM6R 8OHR1=887 6I8 LF7KFJVGF7E8L U= KE8 7GHH1IK I1R8 KE8= HR6= NFKEFJ *3) 3'=D0*"12`U1KE E86RKE M6I8 Q6MFRFKF87? NEFR8 KE8 8OHR1=8I M1JK8JL8L KE6K KE8 .GR8 LFL J1K 6HHR= 6JL KE6K KE8 GJFK 7E1GRL FJMRGL8 KE8 .'7 FJ 6 GJFK NFKE 6RR 1KE8I HI1Q877F1J6R 8OHR1=887 6K KE878 Q6MFRFPKF872  )E8 -16IL L8MFL8L KE6K _8TKI61ILFJ6I= MFIMGO7K6JM87` 8TF7K8L NEFME I8JL8I8L KE8 .GR8 FJ6HHRFM6UR8? 6JL FL8JKFQF8L KE878 MFIMGO7K6JM87 67 KE8 HE=7FM6R h1FJL8I 1Q KE8 JGI7FJV E1O8 6JL KE8 E17HFK6R? KE8 7GU7K6JKF6R J6KGI8 1Q U1KE 1H8I6KF1J7? 6JL KE8 Q6MK KE6K KE8 76O8 78IWFM8 HI1WFL8I E6JLR8L KE8 J88L7 1Q U1KE 1H8I6KF1J72  %FVJFQFM6JKR=? KE8 -16IL 7K6K8L KE6K? _kKl1 6KPK8OHK K1 QFK KEF7 E=UIFL Q6MFRFK= NFKEFJ 6 IGR8 KE6K F7 L87FVJ8L K1 M1W8I KE8 O1I8 K=HFM6R QI88P7K6JLFJV 6MGK8PM6I8 E17HFK6R O6=? H177FUR=? R86L K1 6J 6J1O6R1G7 1I FOHI6MKFM6R I87GRK? L8H8JLFJV 1J KE8 .'7S I8R6KF1J7EFH K1 1KE8I HI1Q877F1J6R7 6JL J1JHI1Q87P7F1J6R7 FJ KE8 Q6MFRFK=? 6JL KE8 8TK8JK K1 NEFME 7GME I8R6KF1J7EFH LFQQ8I7 QI1O? 1I F7 7FOFR6I K1? KE6K Q1GJL FJ KE8 J1IO6R? 6MGK8 M6I8 E17HFK6R 78KKFJV2`  DH1J QFJLFJV KE6K KE8 .GR8 LFL J1K 6HPHR=? KE8 -16IL FJLFM6K8L KE6K KE8 6HHI1HIF6K8 U6IV6FJFJV GJFK 7E1GRL U8 L8K8IOFJ8L U678L 1J KE8 K87K 78K Q1IKE FJ !"#$ %"&'# ("#) ()&*)#+ /5@ ',.- ]3:? ]309]3@ Y>;;>Z? 6JL I8O6JL8L KE8 M678 K1 KE8 .8VF1J6R !FI8MK1I Q1I KE6K HGIH1782/3)E8 -16IL KEG7 FJLFM6K8L KE6K KE8 .GR8 L187 J1K 6GK1O6KFM6RR= 6HHR= K1 E86RKE M6I8 7=7K8O7 KE6K 8TK8JL U8=1JL 6 7FJVR8 Q6MFRFK= 6MGK8PM6I8 E17HFK6R2/]$J KE8 FJ7K6JK M678? KE8 "OHR1=8IS7 E86RKE M6I8 7=7K8O F7 6R71 6 _E=UIFL?` GJRF[8 KE8 K=HFM6R QI88P7K6JLFJV E17HFK6R K1 NEFME KE8 .GR8 N67 L87FVJ8L K1 6HHR=2/;)EG7? KE8 AFIKG6 7=7K8O   /3(1RR1NFJV KE8 I8O6JL? KE8 .8VF1J6R !FI8MK1I Q1GJL KE6K J1 8TPKI61ILFJ6I= MFIMGO7K6JM87 8TF7K8L U678L 1J KE8 E=UIFL J6KGI8 1Q KE8 Q6MFRFK=? 6O1JV 1KE8I I8671J7? U8M6G78 KE8 -16IL 8THI877R= FJMRGL8L NFKEFJ KE8 M1W8I6V8 1Q KE8 .GR8 KE178 6MGK8 M6I8 E17HFK6R7 KE6K HI1WFL8 J1J6MGK8 M6I8 78IWFM872  )E8 -16IL 6L1HK8L KE8 .8VF1J6R !FI8MK1IS7 QFJLFJV7 NFKE1GK LF7MG77F1J UGK FK F7 J1K MR86I NE8KE8I KE8 _8TKI61ILFPJ6I= MFIMGO7K6JM87`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` 6JL KE8 W67K O6h1IFK= 1Q H6KF8JK7 78IW8L U= KE8 8OHR1=8I N8I8 1GKH6KF8JK7 I6KE8I KE6J FJPH6KF8JK7 FJ 6MGK8 M6I8 Q6MFRFKF872  BEFR8 KE8 -16IL LF76VI88L NFKE KE8 .8VF1J6R !FI8MK1IS7 M1JMRG7F1J7 1J M1OOGJFK=P1QPFJK8I87K VI1GJL7 6JL 1IL8I8L KE8 FJMRGP7F1J 1Q .'7 6K KE8 H7=MEF6KIFM Q6MFRFK= 6JL 1GKR=FJV MRFJFM7 6JL M1OOGPJFK= JGI7FJV M8JK8I7? FK LFL J1K LF7KGIU KE8 .8VF1J6R !FI8MK1IS7 I8671JFJV 67 K1 KE8 6HHRFM6UFRFK= 1Q KE8 .GR82/;$JKEF7 I8V6IL? 788 _)E8 (GKGI8 1Q ',.- .GR8O6[FJVd  +J6R=gFJV KE8 <FT8L %FVJ6R7 %8JK U= KE8 $OHR8O8JK6KF1J 1Q KE8 *86RKE #6I8 -6IP !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!4>0FJMRGL87 Q1GI 6MGK8PM6I8 E17HFK6R7? 1J8 J1J6MGK8 M6I8 E17HFK6R? 6JL 78W8I6R 1KE8I Q6MFRFKF87 KE6K 6I8 J1K E17HFK6R72  +7 FJ (301C=? 7GHI6? 71O8 1Q KE8 Q6MFRFKF87 KE6K 6I8 J1K E17HFK6R7 6I8 HE=7FM6RR= 6KK6ME8L K1 E17HFK6R7 1I 6I8 R1M6K8L 1J KE8 76O8 M6OHG7872  $J KEF7 M678? E1N8W8I? KE8 MFIMGO7K6JM87 6I8 8W8J QGIKE8I I8O1W8L QI1O KE8 7FJVR8 Q6MFRFK= 6MGK8PM6I8 E17HFK6R7 LF7MG778L FJ KE8 .GR8 U8M6G78 KE8 OGRKFHR8 AFIKG6 Q6MFRFKF87 M1W8I 6 NFL8 V81PVI6HEFM 6I86? 6JL O6J= 1Q KE878 Q6MFRFKF87? FJMRGLFJV KE8 #6OPL8J E17HFK6R? 6I8 J1K 6MGK8PM6I8 E17HFK6R7 6JL U= KE8O78RW87 N1GRL U8 8T8OHK QI1O KE8 6HHRFM6KF1J 1Q KE8 .GR82  )E878 MFIPMGO7K6JM87 6I8 7FVJFQFM6JKR= LFQQ8I8JK KE6J MFIMGO7K6JM87 M1JP7FL8I8L U= KE8 -16IL NE8J HI1OGRV6KFJV KE8 .GR8? 6JL 6HHRFM6PKF1J 1Q KE8 .GR8 M1GRL M1J78^G8JKR= M6G78 6J FOHI6MKFM6R 1I 6J1O6R1G7 I87GRK2<1I81W8I? 6HHRFM6KF1J 1Q KE8 .GR8 N1GRL U8 H6IKFMGR6IR= 6J1O6R1G7 NFKE I87H8MK K1 KE8 H6I6O8LFM7 U8M6G78 KE8= E6W8 1JR= 6 RFOFK8L M1JJ8MKF1J K1 6J= 1Q KE8 "OHR1=8IS7 6MGK8PM6I8 E17HFK6R72  A8I= Q8N 1Q KE8 H6I6O8LFM7 6I8 U678L 6K AFIKG6 6MGK8PM6I8 Q6MFRFKF87e KE8= 6I8 6RO17K 6RN6=7 7K6KF1J8L 6K QFI8PE1G787 6JL I87MG8 7^G6L7 78W8I6R OFR87 6N6=2  +K 6J= VFW8J KFO8? 1JR= >5 K1 >@ 1Q KE8 >@5 H6I6O8LFM7 6I8 U678L 6K 6 AFIKG6 Q6MFRFK=? 6JL H6I6O8LFM7 6I8 Q6I O1I8 RF[8R= K1 KI6J7H1IK H6KF8JK7 K1 Q6MFRFKF87 1KE8I KE6J 6MGK8PM6I8 AFIKG6 E17HFK6R72  &W8I6RR? H6I6O8LFM7 7H8JL 6I8R6KFW8R= FJ7FVJFQFM6JK H1IKF1J 1Q KE8FI N1I[FJV E1GI7 6K KE8 "OHR1=8IS7 6MGK8PM6I8 E17HFK6R72BEFR8 KE8 -16IL FJK8JL8L J6II1NR= K1 RFOFK KE8 _8TKI61ILFPJ6I= MFIMGO7K6JM87` 8TM8HKF1J? KEF7 8TM8HKF1J 7E1GRL J1K U8 WF8N8L 67 8JKFI8R= O86JFJVR877205)E8 -16IL RF7K8L 78W8I6R 7H8MFQFM K=H87 1Q MFIMGO7K6JM87 M1J7FL8I8L LGIFJV KE8 IGR8O6[PFJV HI1M88LFJV7 KE6K N1GRL J1K M1J7KFKGK8 8TKI61ILFJ6I= MFIMGOP7K6JM87? UGK J1J8 1Q KE8 MFIMGO7K6JM87 78K Q1IKE U= KE8 -16IL 6I8 HI878JK FJ KEF7 M6782  $J KEF7 I8V6IL? KE8I8 F7 J1 M1JK8JKF1J KE6K 8TKI61ILFJ6I= MFIMGO7K6JM87 8TF7K U678L 1Jd KE8 LFW8I7FK= 1Q KE8 FJLG7KI=e FJMI8678L QGJMKF1J6R FJK8VI6KF1J 1Q N1I[ M1JK6MK7 6O1JV 8OHR1=887e I8M8JK ME6JV87 NFKEFJ KI6LFKF1J6R 8OHR1=88 VI1GHFJV7 6JL HI1Q877F1J7e 1I KE8 8QQ8MK7 1Q W6IF1G7 V1W8IJO8JPK6R 6JL HIFW6K8 M17KPM1JK6FJO8JK O867GI872  +LLFKF1J6RR=? KE8 "OHR1=8I F7 J1K O8I8R= 6 _7FJVR8 FJ7KFKGKF1J 1MMGH=FJV O1I8 KE6J 1J8 M1JKFVG1G7 UGFRLFJV?` UGK F7 6 NFL8PI6JVFJV 7=7K8O KE6K FJMRGL87 U1KE 6MGK8PM6I8 6JL J1J6MGK8 M6I8 Q6MFRFKF87 7HI86L1W8I KN1 M1GJKF872  (FJ6RR=? NEFR8 KE8 "OHR1=8I F7 6 OGRKFQ6MFRPFK= 7=7K8O? KE8I8 F7 J1 M1JK8JKF1J KE6K KE8 "OHR1=8I F7 6 _J6PKF1JPNFL8 E17HFK6R ME6FJ2`  )E8I8 F7 J1 FJLFM6KF1J KE6K KE8 -16IL M1J7FL8I8L OGRKFQ6MFRFK= 7=7K8O7 RF[8 AFIKG6 NE8J RFOFKFJV KE8 8TKI61ILFJ6I= MFIMGO7K6JM87 8TM8HKF1J2  $J Q6MK? KE8 -16IL FJLFPM6K8L FJ FK7 M1OO8JK7 KE6K 6 H6IK= E6L I8^G87K8L KE6K KE8 .GR8 O6[8 FK MR86I KE6K OGRKF7FK8 GJFK7 6I8 J1K 6J 8TM8HKF1J? UGK KE8   V6FJFJV DJFK .GR8 6JL -= KE8 aI1H178L -8M[ DJF1J !G87 .8VGR6KF1J?` ] +LOFJ ,2X2 +O2D2 >:@? >/] Y>;;0Z2 05$JQ6MK? FJ 7-)#04"& 2'=D0*"1 7==&6 ;6 ?@AB+7GHI6? FJ GHE1RLFJV KE8 .GR8 KE8 %GHI8O8 #1GIK I8Q8II8L K1 KE8 8TKI61ILFJ6I= MFIMGO7K6JM87 8TM8HKF1J 1J 78W8I6R 1MM67F1J72  $J I87H1JLFJV K1 KE8 H8KFKF1J8IS7 6IVGPO8JK KE6K KE8 .GR8 F7 6IUFKI6I=? KE8 #1GIK 8OHE67Fg8LKE6K FQ KE8 -16IL N8I8 HI878JK8L NFKE 6 M678 FJ NEFME 6HHRFM6KF1J 1Q KE8 .GR8 N1GRL U8 6IUFKI6I=? FK N1GRL M1JMRGL8 KE6K 8TKI61ILFJ6I= MFIMGO7K6JM87 h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`  *1N8W8I? KE8I8 F7 J1 FJLFM6KF1J KE6K U= O6[FJV 7GME6 I8Q8I8JM8? KE8 -16IL E8RL KE6K KE8 .GR8 OG7K 6HHR= K1 KE8 8JKFI8 7=7K8O2  )E8 "OHR1=8I 6R71 6IVG87 KE6K KN1 R8KK8I7 F77G8L U= KE8 .8VF1J6R !FPI8MK1I Q1I .8VF1J :: Y'8N6I[Z LF7OF77FJV H8KFKF1J7 6I8 L8K8IOFJ6KFW8 1Q KEF7 O6KK8I2  $J? A'8)#* P''C U'3&='& 2'=D0*"1+#678 ::9.#9>5/0] Y'1W8OU8I >@? >;;5Z? KE8 .8VF1J6R !FI8MK1I LF7OF778L 6 H8KFKF1J Q1I 6 GJFK 1Q 3/ 8O8IV8JM= O8LFM6R 78IWFM87 Y"<%Z 8OHR1=887? FJMRGLFJV a6I6O8LFM7? 8OHR1=8L U= 6 7FJVR8 E17HFK6R2  $J QFJLFJV KE8 GJFK FJ6HPHI1HIF6K8? KE8 .8VF1J6R !FI8MK1I I8RF8L GH1J KE8 Q6MK KE6K KE8 "<% 8OPHR1=887 QI8^G8JKR= N1I[8L FJ M1Jh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` HI878JK FJ KEF7 M678? $ QFJL KE6K KE8 .GR8 L187 J1K 6HHR= K1 KE8"OHR1=8IS7 E86RKE M6I8 7=7K8O2  +MM1ILFJVR=? KE8 6HHI1HIF6K8J877 1Q KE8 H8KFKF1J8LPQ1I GJFK 7E6RR U8 L8K8IOFJ8L? U678L 1J KE8 I8M1IL?G7FJV KE8 _HI6VO6KFM 1I 8OHFIFM6R M1OOGJFK=P1QPFJK8I87K` K87K 78K Q1IKE FJ !"#$ %"&'# ("#) ()&*)#? /5@ ',.- ]3: Y>;;>Z2+HHRFM6KF1J 1Q KE8 a6I[ <6J1I #IFK8IF6$J !"#$ %"&'#? KE8 -16IL L8RFJ86K8L HIFJMFHR87 K1 VGFL8 GJFK L8K8IOFJ6KF1J7 FJ J1J6MGK8 M6I8 Q6MFRFKF872  %88 ,'9*3 2011= 2)"1*3,>=*)- 2'-) 2)"1*3 7G)&4>+//5 ',.- 4@/? 4@4 Y:555Ze %4@)"& 2'=D0*"1 ('#D6+/5; ',.- @40 Y>;;:Ze (301CO= 2'=D0*"1+7GHI62  $J L8K8IOFJFJV NE8KE8I 6 H8KFKF1J8LPQ1I GJFK F7 6HHI1HIF6K8? KE8 MIFK8IF6 78K Q1IKE FJ !"#$ %"&'#I8P^GFI8 6J 8T6OFJ6KF1J 1Qd Y>Z M1OOGJFK=P1QPFJK8I87K Q6MK1I7? Y:Z 8WFL8JM8 HI878JK8L 6JL Q6MK1I7 L88O8L I8R8W6JK U= KE8 -16IL FJ FK7 IGR8O6[FJV HI1M88LFJV7? 6JL Y/Z HIF1I HI8M8L8JK2#1OOGJFK= 1Q $JK8I87K$J KE8 FJ7K6JK M678? KE8 I8R8W6JK Q6MK1I7 Q1I L8K8IOFJFJV NE8KE8I KE8 "OHR1=8IS7 H6I6O8LFM7 E6W8 6 M1OOGJFK=P1QPFJK8I87K Q6MK1I7 NFKE 1KE8I K8MEJFM6R 8OHR1=887 FJMRGL8 8OPHR1=88M1JK6MK 6JL FJK8IME6JV8? KI6J7Q8I7? 7GH8IWF7F1J? K8IO7 6JL M1JLFKF1J7 1Q 8OHR1=O8JK? 8OHR1=88 7[FRR7 6JL KI6FJFJV? QGJMKF1J6R FJK8VI6KF1J? 6JL U6IV6FJFJV EF7K1I=2)E8I8 F7 W8I= RFKKR8 M1JK6MK 1I FJK8IME6JV8 U8KN88J KE8 H6I6PO8LFM7 6JL 1KE8I AFIKG6 K8MEJFM6R 8OHR1=8872  )EG7? 1Q KE8 >> 7FK87 6K NEFME H6I6O8LFM7 6I8 7K6KF1J8L? 1JR= 1J8 F7 MGII8JKR= 7FKG6K8L 6K 6 AFIKG6 E17HFK6R? 71 H6I6O8LFM7 E6W8 J1 M1JK6MK NFKE 1KE8I AFIKG6 8OHR1=887 6K KE8 HR6M8 NE8I8 KE8= I8H1IK K1 N1I[ 6JL 7H8JL KE8FI KFO8 N6FKFJV K1 U8 M6RR8L K1 LGK=2  BE8J I87H1JLFJV K1 M6RR7? H6I6O8LFM7 1JR= 788 86ME 1KE8I 6JL O8OPU8I7 1Q R1M6R I87MG8 7^G6L7 1I H1RFM8 6JL QFI8 L8H6IKO8JK7? 6RPKE1GVE KE8= 6I8 G7G6RR= FJ K8R8HE1J8 M1JK6MK NFKE 6 <8LM1O I8HI878JK6KFW82  a6I6O8LFM7 V8J8I6RR= 7H8JL 1JR= 6 Q8NOFJGK87 FJ KE8 8O8IV8JM= I11O NE8J L8RFW8IFJV 6 H6KF8JK? 71 KE8= E6W8   ?'#*3<)=* (';)&"&* 2)"1*3 ("#) ,>=*)-? #678 ::9.#9>>544 Y>;;4Z? HI878JK7 6 MR178I Q6MKG6R H6I6RR8R2  $J KE6K M678? KE8 .8VF1J6R !FI8MK1I 6LOFJF7KI6KFW8R= LF7OF778L 6 H8KFKF1J 788[FJV K1 I8HI878JK 6 GJFK 1Q 35 "<% )8MEJFMF6J7? a6I6O8LFM7? !F7H6KME8I7? 6JL BE88RME6FI #6I !IFW8I7 8OHR1=8L U= 6 E86RKE M6I8 7=7K8O M1J7F7KFJV 1Q Q1GI 6MGK8PM6I8 E17HFK6R7 6JL 1KE8I 76K8RRFK8 Q6MFRFKF872 )E8 H8KFKF1J8LPQ1I 8OHR1=P887 N8I8 7K6KF1J8L 6K KE8 8OHR1=8IS7 6MGK8PM6I8 E17HFK6R7? 6 76K8RRFK8 Q6MFRFK=? 6JL 6J 6MGK8PM6I8 E17HFK6R GJI8R6K8L K1 KE8 "OHR1=8I? 6JL 8OHR1=887 KI6J7H1IK8L H6KF8JK7 U1KE K1 KE8 8OHR1=8IS7 6MGK8PM6I8 E17HFPK6R 6JL 1KE8I 6MGK8PM6I8 E17HFK6R72  $J LF7OF77FJV KE8 H8KFKF1J 6JL QFJLPFJV KE6K KE8 GJFK 8OHR1=887 N8I8 I8^GFI8L K1 U8FJMRGL8L FJ 6J 1W8I6RR GJFK 1Q K8MEJFM6R 8OHR1=887? KE8 .8VF1J6R !FI8MK1I L8K8IOFJ8L KE6K KE8 8OHR1=887S LGKF87 N8I8 LFI8MKR= I8R6K8L K1 H6KF8JK M6I8 6JL N8I8 6[FJ K1 KE178 H8IQ1IO8L 6K KE8 8OHR1=8IS7 FJK8J7FW8 M6I8 GJFK 1I 8O8IV8JM= I11O2 )E8 a8KFKF1J8I I8^G87K8L I8WF8N 1Q KE8 .8VF1J6R !FI8MK1IS7 6LPOFJF7KI6KFW8 LF7OF776R? 6JL KE8 -16IL L8JF8L KE8 I8^G87K2  ?'#*3<)=* (';)&"&* O6= U8 LF7KFJVGF7E6UR8 U8M6G78 KE8 I8R8W6JK E86RKE M6I8 7=7PK8O N67 J1K 67 R6IV8 1I NFL8PI6JVFJV 67 KE8 AFIKG6 %=7K8O? O17K 1Q KE8 a6I6O8LFM7 N8I8 U678L 6K KE8 8OHR1=8IS7 Q6MFRFKF87? 6JL FK F7 J1K MR86I E1N QI8^G8JKR= KE8 a6I6O8LFM7 KI6J7H1IK8L H6KF8JK7 K1 Q6MFRFKF87 1GK7FL8 KE8 7=7K8O2  $J 6J= M678? KE8 -16IL E67 E8RL KE6K .8VF1J6R !FI8MK1IS7 !8MF7F1J7 L1 J1K E6W8 HI8M8L8JKF6R W6RG8? ,626 V#)== N('6? :>: ',.- >/: QJ2 > Y>;30Z? 6JL 6LOFJF7KI6KFW8 LF7OF776R R8KK8I7 N1GRL 7FOFR6IR= J1K M1JKI1R R6K8I M67872W8I= RFOFK8L M1JK6MK NFKE 8O8IV8JM= I11O H8I71JJ8R2  <1I8P1W8I? KE8= KI6J7H1IK KE8 O6h1IFK= 1Q H6KF8JK7 K1 J1JPAFIKG6 E17PHFK6R7 6JL? KE8I8Q1I8? E6W8 O1I8 M1JK6MK NFKE J1JPAFIKG6 8O8IPV8JM= I11O 8OHR1=887 KE6J NFKE AFIKG6 8OHR1=8872  +7 71O8 1Q KEF7 M1JK6MK F7 NFKE HE=7FMF6J7 6JL .'7? KE8FI FJK8I6MKF1J NFKE KE8 "OHR1=8IS7 K8MEJFM6R 8OHR1=887 F7 RFOFK8L 8W8J QGIPKE8I2  a6I6O8LFM7 E6W8 1JR= I6I8R= U88J 677FVJ8L K1 N1I[ FJ KE8 8O8IV8JM= I11O? 6JL KE8= 6I8 RFOFK8L U= %K6K8 R6N 67 K1 KE8 K67[7 KE8= M6J H8IQ1IO KE8I82  )EG7? H6I6O8LFM7 FJK8I6MK NFKE 1KE8I AFIKG6 8OHR1=887 FJQI8^G8JKR= 6JL FJL88L E6W8 Q6I O1I8 M1JK6MK NFKE QFI8QFVEK8I7? "<)7? 6JL I87MG8 7^G6L 8OHR1=887 KE6J NFKE AFIKG6 K8MEJFM6R 8OHR1=8872)E8I8 E6W8 U88J Q8N H8IO6J8JK KI6J7Q8I7 U8KN88J H6I6O8LPFM7 6JL 8OHR1=887 FJ 1KE8I H17FKF1J7 NFKEFJ KE8 AFIKG6 7=7K8O2  $J 6 7=7K8O 1Q 3:55 8OHR1=887? 1JR= @ H6I6O8LFM7 KI6J7Q8II8L K1 1KE8I H17FKF1J7? 6JL 1JR= @ 8OHR1=887 KI6J7Q8II8L K1 H6I6PO8LFM H17FKF1J720/)EG7? 6RKE1GVE AFIKG6 H17K7 1HH1IKGJFKF87 Q1I KI6J7Q8I 1J 6 7=7K8ONFL8 U67F7? H6I6O8LFM7 E6W8 J1K 7FVJFQFPM6JKR= H6IKFMFH6K8L FJ KE878 KI6J7Q8I7? HI87GO6UR=U8M6G78 1Q KE8 7H8MF6RFg8L J6KGI8 1Q KE8FI H17FKF1J72)E8 "OHR1=8I E67 6 GJFQ1IO H6= 7M6R8 6JL H6= H1RFMF87 Q1I 6RR 8OHR1=887? FJMRGLFJV H6I6O8LFM7? 6JL HI1WFL87 6RR 8OHR1=P887 NFKE KE8 76O8 QIFJV8 U8J8QFK7 6JL 6N6IL7 HI1VI6O72  +RR AFIKG6 8OHR1=887 6I8 M1W8I8L U= KE8 76O8 E6JLU11[ 6JL OG7K 6UFL8 U= KE8 76O8 IGR87 6JL I8VGR6KF1J72  a6I6O8LFM7 6R71 E6W8 KE8 76O8 1IF8JK6KF1J HI1VI6O 6JL O6J= 1Q KE8 76O8 KI6FJFJV 1HH1IKGJFKF87 67 1KE8I AFIKG6 8OHR1=8872  )E8 1JR= 7FVJFQFM6JK LFQQ8I8JM8 FJ KE8 "OHR1=8IS7 IGR87 F7 KE6K H6I6O8LFM7 6I8 J1K H8IOFKK8L K1 7NFKME E1GI7 NFKE 1KE8I 8OHR1=887 UGK OG7K M1JPQ1IO K1 KE8FI 7ME8LGR8L E1GI72a6I6O8LFM7 OG7K 6M^GFI8 7[FRR7 6JL 1UK6FJ KI6FJFJV 6JL M8IKFPQFM6KF1J FJ W6IF1G7 7H8MF6RFg8L 6I8672  )E8= I8M8FW8 H6I6O8LFM KI6FJFJV? 67 N8RR 67 KI6FJFJV FJ #a.? UF1E6g6IL7? RFQ8 7GHH1IK? 6JL 78W8I6R 1KE8I 6I867 1Q 8TH8IKF78 J8M8776I= K1 HI1WFL8 M6I8 Q1I H6KF8JK7 FJ 8O8IV8JM= 1I RFQ8PKEI86K8JFJV 7FKG6KF1J72  "O8IPV8JM= I11O H8I71JJ8R 6R71 J88L K1 6M^GFI8 71O8 1Q KE878 7[FRR72  a6I6O8LFM7 J88L K1 U8 I8M8IKFQF8L 8W8I= : =86I7 U= K6[FJV 0] E1GI7 1Q KI6FJFJV2  ,F[8 6RR 1KE8I 8OHR1=887?KE8= 6I8 KI6FJ8L FJ *$a++2)E8I8 F7 71O8 QGJMKF1J6R FJK8VI6KF1J U8KN88J KE8 H6I6O8LFM7 6JL 71O8 E17HFK6R 8OHR1=8872  )EG7? 7FOFR6I K1 E17HFK6R 8O8IPV8JM= I11O 6JL FJK8J7FW8 M6I8 8OHR1=887? KE8 H6I6O8LFM7S LGKF87 6I8 LFI8MKR= I8R6K8L K1 H6KF8JK M6I82  %1O8 1Q KE8 H6KF8JK7 KI86K8L 6JL KI6J7H1IK8L U= KE8 H6I6O8LFM7 R6K8I Q6RR GJL8I KE8 M6I8 1Q 1KE8I AFIKG6 8OHR1=887? FJMRGLFJV 71O8 K8MEJFM6R72  <6J= 1Q KE8 H6KF8JK7? E1N8W8I? 6I8 J1K UI1GVEK K1 E17HFK6R7 6K 6RR 6JL 1KE8I7 6I8 KI6J7H1IK8L K1 J1JPAFIKG6 E17HFK6R7? NEFME RFOFK7 KE8 8TK8JK 1Q FJK8VI6KF1J2&J 6 L6=PK1PL6= U67F7? KE8 H6I6O8LFM7 6I8 7GH8IWF78L 6K KE8 HR6K11J R8W8Re 86ME 7GH8IWF71I F7 I87H1J7FUR8 Q1I >5 K1 >@ 8OPHR1=8872  +K EFVE8I R8W8R7? 7GH8IWF71I7 6JL M1IH1I6K8 1QQFMF6R7 6I8 I87H1J7FUR8 Q1I 1KE8I 8OHR1=887 FJ 6LLFKF1J K1 H6I6O8LFM7200 )E8 Q6MK KE6K KE8I8 6I8 7GH8IWF71I7 78W8I6R R8W8R7 GH KE8 ME6FJ 1Q   0/'1K 6RR 1Q KE8 8OHR1=887 NE1 KI6J7Q8II8L QI1O H6I6O8LFM H17FPKF1J7 I8O6FJ8L FJ K8MEJFM6R MR677FQFM6KF1J7200)E8 I8M1IL L187 J1K FJLFM6K8 NE8KE8I 1KE8I 8OHR1=887 FJ KE8 <$#D 1I KE8 6OUGR6K1I= 78IWFM87 LFWF7F1J 6I8 K8MEJFM6R 8OHR1=8872 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!4>4M1OO6JL KE6K E6JLR8 1KE8I 8OHR1=887 FJ 6LLFKF1J K1 H6I6O8LPFM7? E1N8W8I? F7 J1K W8I= 7FVJFQFM6JK2  %4@)"& 2'=D0*"1 ('#D6+7GHI6?/5; ',.- 6K @30eJ-&0 5&*)#&"*0'&"1 2'*)1+ :]/ ',.- 03@ Y>;]3Z2)E8I8 F7 J1 U6IV6FJFJV EF7K1I= Q1I H6I6O8LFM72  .'7 6I8 I8HPI878JK8L 1J 6 7=7K8ONFL8 U67F7? 8TM8HK Q1I KE8 <K2 *1RR= E17HFPK6R JGI787? NE1 6I8 78H6I6K8R= I8HI878JK8L2.GR8O6[FJV #1OO8JK7!GIFJV KE8 IGR8O6[FJV HI1M88LFJV7? KE8 -16IL Q1GJL KE6K K8MEJFM6R GJFK7 FJ 6MGK8PM6I8 E17HFK6R7 FJMRGL8 W6IF1G7 MR677FQFPM6KF1J7 7GME 67 O8LFM6R R6U1I6K1I=? I87HFI6K1I= KE8I6H=? I6LF1VPI6HE=? 6JL 8O8IV8JM= O8LFMFJ8 8OHR1=887? 6JL ,a'72  + I8PWF8N 1Q KE878 HI1M88LFJV7? E1N8W8I? FJLFM6K87 KE6K KE8 -16IL LFL J1K LF7MG77 8WFL8JM8 M1JM8IJFJV KE8 GJFK HR6M8O8JK 1Q H6I6O8LFM7 1I 6J= 7FOFR6I MR677FQFM6KF1J720@#678 aI8M8L8JK+7 K1 HIF1I HI8M8L8JK? KE8 -16IL E67 J1K F77G8L 6J= M6787 M1JM8IJFJV NE8KE8I H6I6O8LFM7 7E1GRL U8 FJMRGL8L FJ 6 K8MEJFPM6R GJFK 1I 6J= 1KE8I GJFK2  $J KE8 O17K M1OH6I6UR8 7FKG6KF1J? 7189:9)#:9) 7-891"&4) ,)#;04)? :4/ ',.- > Y>;]:Z? I8WL2 3:4 (2 :L 4>> Y>5KE #FI2 >;]0Z?04NEFME N67 L8MFL8L U8Q1I8 KE8 HI1OGRV6KF1J 1Q KE8 .GR8? KE8 -16IL Q1GJL KE6K 6 GJFK 1Q 6OUGPR6JM8 78IWFM8 8OHR1=887 E6L 6 78H6I6K8 M1OOGJFK= 1Q FJK8I87K U8M6G78d KE8 6OUGR6JM8 78IWFM87 N8I8 LF7KFJMK QI1O KI6LFKF1J6R E17HFK6R 78IWFM87e KE8 HGIH1787 6JL QGJMKF1J7 1Q KE8 6OUGR6JM8 78IWFM8 N8I8 J1K LFI8MKR= I8R6K8L K1 KE8 M1OO1J E86RKE M6I8 HGIH1787 Q1I NEFME 6J= E17HFK6R 8TF7K7e 6OUGR6JM8 MI8N O8OPU8I7 E6L KE8 76O8 I8R6KF1J7EFH 6JL N1I[ M1JK6MK NFKE 8O8IPV8JM= I11O H8I71JJ8R FJ 1KE8I E17HFK6R7e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a6I6PO8LFM7 E6W8 6 78H6I6K8 M1OOGJFK= 1Q FJK8I87K 6H6IK QI1O AFIPKG6S7 >>55 1KE8I K8MEJFM6R 8OHR1=887 6JL M1J7KFKGK8 6 78H6I6K8 6HHI1HIF6K8 GJFK2  <17K 7FVJFQFM6JKR=? KE8= I8H1IK K1 N1I[ 6RO17K 8JKFI8R= 6K J1JPAFIKG6 7FK87 6JL 7H8JL KE8 W67K O6h1IFK= 1Q KE8FI KFO8 6N6= QI1O AFIKG6 E17HFK6R72  "W8J NE8J KE8= UIFJV H6PKF8JK7 K1 AFIKG6 E17HFK6R7? KE8= 1JR= 7H8JL UIF8Q 6O1GJK7 1Q KFO8 KE8I8 6JL E6W8 RFOFK8L M1JK6MK NFKE 6 Q8N 8O8IV8JM= I11O 8OHR1=8872  )E8= 6I8 78H6I6K8R= 7GH8IWF78L QI1O 1KE8I 8OHR1=P887 1J 6 L6=PK1PL6=U67F7? 6JL KE8= W8I= 78RL1O KI6J7Q8I K1 1I QI1O 1KE8I h1U7 FJ KE8 AFIKG6 7=7K8O2  a6I6O8LFM7 E6W8 71O8 78H6I6K8 7[FRR7 6JL M6JJ1K N1I[ QR8TFUR8 E1GI7 RF[8 1KE8I AFIKG6 8OHR1=8872  <1I81W8I? KE8 a8KFKF1J8IS7 GJFK HI8Q8I8JM8F7 6 I8R8W6JK Q6MK1I? 6JL KE8 a8KFKF1J8I E67 I8^G87K8L 6 78H6I6K8 GJFK 1Q a6I6O8LFM72  )E8 Q6MK KE6K H6I6O8LFM7 6I8 FJW1RW8L FJ H6KF8JK M6I8 LGKF87 KE6K 6I8 71O8NE6K FJK8VI6K8L NFKE KE8 LGKF87 1Q E17PHFK6R 8OHR1=887? 6JL KE6K KE8= 6I8 7GUh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` 78IWFM872  !87HFK8 6 U6IV6FJFJV EF7K1I= KE6K N67 M1JKI1RR8L GJL8I 7K6K8 R6N? 78H6PI6K8 7GH8IWF7F1J? LFQQ8I8JK N1I[FJV E1GI7? 6JL 78H6I6K8 N6V8 I6K8 MR677FPQFM6KF1J7? KE8 -16IL? 6HHR=FJV 6 M1OOGJFK=P1QPFJK8I87K K87K? Q1GJL KE6K KE8 H8KFKF1J8LPQ1I GJFK 1Q "<)7 N67 FJ6HHI1HIF6K8 U8M6G78 KE8 "<)7 H8IQ1IO8L O8LFM6R QGJMKF1J7 MR178R= FJK8VI6K8L NFKE 1KE8I E17HFK6R 8OHR1=8872  )E6K M678? E1N8W8I? FJW1RW8L Q6I Q8N8I R1M6KF1J7? J1 FJK8IPME6JV8 NFKE 8OHR1=887 1GK7FL8 KE8 E17HFK6R? 6JL FJPE1G78 LF7H6KMEFJV2  )E8 "<)7 FJ ?'#*3 %)-'#0"1 %)C04"1 ()&*)#N8I8 MR178R= KF8L K1 KE8 E17HFK6R NEFR8 KE8 H6I6O8LFM7 L1 J1K E6W8 6 7KI1JV M1JJ8MKF1J K1 6J= 1Q KE8 "OHR1=8IS7 6MGK8PM6I8 E17HFK6R72 